FOURTH AMENDMENT

TO AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND
GUARANTY dated as of May 21, 2008 (the “Agreement”) is entered into among Ruby
Tuesday, Inc., a Georgia corporation (the “Sponsor”), the Guarantors, the
Participants party hereto and Bank of America, N.A., as servicer and agent for
the Participants (in such capacity, the “Servicer”). All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Loan Facility Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Sponsor, the Participants and the Servicer entered into that
certain Amended and Restated Loan Facility Agreement and Guaranty dated as of
November 19, 2004 (as amended or modified from time to time, the “Loan Facility
Agreement”);

 

WHEREAS, the Sponsor has requested that the Participants amend the Loan Facility
Agreement as set forth below subject to the terms and conditions specified in
this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.

Amendments. The Loan Facility Agreement is hereby amended as follows:

 

(a)        Section 1.1 of the Loan Facility Agreement is hereby amended by
adding the following defined terms in proper alphabetical order:

 

 

“Authoritative Guidance” shall have the meaning set forth in Section 6.1(h).

 

“Collateral Agent” shall mean Bank of America in its capacity as collateral
agent under any of the Collateral Documents and the Intercreditor Agreement or
any successor collateral agent.

 

“Collateral Documents” shall mean a collective reference to the Pledge Agreement
and such other security documents as may be executed and delivered by the Credit
Parties pursuant to the terms of Section 6.10A.

 

“Consolidated Entities” shall have the meaning set forth in Section 6.1(h).

 

“Consolidated Working Capital” shall mean, at any time, the excess of (i)
current assets (excluding cash and those Permitted Investments identified in
clauses (a.), (b.), (c.) and (e.) of the definition of Permitted Investments) of
the Sponsor and its Subsidiaries on a consolidated basis at such time over (ii)
current liabilities (excluding current maturities of Indebtedness) of the
Sponsor and its Subsidiaries on a consolidated basis at such time, all as
determined in accordance with GAAP.

 

“Control Event” shall mean (1) the execution by the Sponsor or any of its
Subsidiaries or Affiliates of any agreement or letter of intent with respect to
any proposed transaction or event or series of transactions or events which,
individually or in the

 

CHAR1\1054915v3

 

--------------------------------------------------------------------------------

aggregate, may reasonably be expected to result in a Change in Control, (2) the
execution of any written agreement which, when fully performed by the parties
thereto, would result in a Change in Control or (3) the making of any written
offer by any person (as such term is used in Section 13(d) and Section 14(d)(2)
of the Securities Exchange Act of 1934 and the rules of the SEC thereunder as in
effect on the date hereof) or related persons constituting a group (as such term
is used in Section 13(d)-5 under the Securities Exchange Act of 1934 and the
rules of the SEC thereunder as in effect on the date hereof) to the holders of
the common stock of the Sponsor or of any of its Affiliates, which offer, if
accepted by the requisite number of holders, would result in a Change in
Control.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any state of the United States or the District of Columbia.

 

“Equity Interests” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means any issuance by the Sponsor or any Subsidiary to any
Person of its Equity Interests.

 

 

“FIN 46R” shall have the meaning set forth in Section 6.1(h).

 

 

“Fourth Amendment Effective Date” shall mean May 21, 2008.

 

“Intercreditor Agreement” shall mean that certain Intercreditor and Collateral
Agency Agreement dated as of the Fourth Amendment Effective Date among the
Sponsor, the Guarantors, the Purchasers, the Servicer, on behalf of all of the
Participants, Bank of America, N.A., as the administrative agent on behalf of
all the lenders under the Revolving Credit Facility and the Collateral Agent, as
amended or modified from time to time.

 

“Investments” shall have the meaning set forth in Section 6.17.

 

“Permitted Liens” shall mean the Liens permitted by Section 6.15.

 

“Pledge Agreement” shall mean that certain Pledge Agreement dated as of the
Fourth Amendment Effective Date in favor of the Collateral Agent, for the
benefit of the holders of the Senior Secured Obligations executed by each of the
Sponsor, the Guarantors and the Collateral Agent, as amended or modified from
time to time.

 

“Pledged Collateral” shall have the meaning set forth in the Pledge Agreement.

 

“Purchasers” shall mean the “Purchasers” under and as defined in the Senior Note
Purchase Agreement.

 

2

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

 

“Senior Notes” shall mean the “Notes” under and as defined in the Senior Note
Purchase Agreement.

 

“Senior Secured Obligations” shall have the meaning set forth in the
Intercreditor Agreement.

 

(b)       The following definitions in Section 1.1 of the Loan Facility
Agreement are hereby amended to read as follows:

 

“Applicable Margin” shall mean, as of any date, the following percentages per
annum determined by reference to the applicable Adjusted Total Debt to EBITDAR
Ratio in effect on such date as set forth below

 

 

Pricing

Level

 

Adjusted Total Debt to

EBITDAR Ratio

 

Applicable Margin

 

I

 

< 2.50:1.00

 

1.00% per annum

 

II

 

< 3.00:1.00 but >

2.50:1.00

 

1.25% per annum

 

III

 

< 3.50:1.00 but >

3.00:1.00

 

1.50% per annum

 

IV

 

< 4.00:1.00 but >

3.50:1.00

 

2.50% per annum

 

V

 

> 4.00:1.00

3.50% per annum

 

 

provided, that a change in the Applicable Margin resulting from a change in such
ratio shall be effective on the second Business Day after which the Sponsor is
required to deliver the financial statements required by Section 6.1(a) or (b)
and the compliance certificate required by Section 6.1(c); provided, further,
that if at any time the Sponsor shall have failed to deliver such financial
statements and such certificate, the Applicable Margin shall be at Level V until
such time as such financial statements and certificate are delivered, at which
time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Fourth Amendment
Effective Date until the financial statements and compliance certificate are
required to be delivered for the Sponsor’s fiscal year ending in June of 2008
shall be determined based upon Pricing Level V.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Charlotte, North Carolina are authorized or
required by law to close and (ii) if such day relates to an Advance of, a
payment or prepayment of principal or interest on, a Payment Period for, an
Adjusted LIBO Rate Loan or a notice

 

3

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

with respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.

 

“Capital Expenditures” shall mean all expenditures of the Credit Parties and
their Subsidiaries which, in accordance with GAAP, would be classified as
capital expenditures, including, without limitation, Capital Lease Obligations.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Sponsor to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder in effect on the date
hereof), (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) of 30% or more of the outstanding shares of the voting stock of the
Sponsor; (c) occupation of a majority of the seats on the board of directors of
the Sponsor by Persons who were neither (i) nominated by the current board of
directors nor (ii) appointed by directors so nominated, (d) the occurrence of a
“Change in Control” under and as defined in the Senior Note Purchase Agreement
or (e) the occurrence of a “Change in Control” under and as defined in the
Revolving Facility Credit Agreement.

 

“Consolidated EBITDA” shall mean, for the Sponsor and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period minus (b) to the extent included in calculating Consolidated Net Income
for such period, any non-cash gains during such period minus (c) any actual cash
payments made during such period related to non-cash charges included in (d)(v)
below for a prior period plus (d) to the extent deducted in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense, (ii)
income tax expense determined on a consolidated basis in accordance with GAAP,
(iii) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (iv) for the Fiscal Quarters ending June 3, 2008,
September 2, 2008, December 2, 2008 and March 3, 2009 only, actual costs
determined on a consolidated basis in accordance with GAAP incurred in
connection with the closing of any stores or units during any such Fiscal
Quarter; provided, that the amount of such costs shall not exceed $10,000,000 in
the aggregate for all such Fiscal Quarters and (v) all other non cash charges,
in each case, that do not represent a cash item in such period, all as
determined in accordance with GAAP.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated EBITDAR to (b) Consolidated Fixed Charges, in each
case measured for the four Fiscal Quarter period ending on such date.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) or obligations in respect of one or more Hedging Agreements,
of any one or more of the Sponsor and the Subsidiaries in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Sponsor or any Subsidiary in
respect to any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Sponsor or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

4

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

“Operative Documents” shall mean this Agreement, the Collateral Documents, the
Intercreditor Agreement, the Subsidiary Guaranty Agreement, the Indemnity and
Contribution Agreement, the Servicing Agreement, the Fee Letter and any other
documents delivered by Sponsor or any Guarantor to the Servicer or the
Participants in connection herewith or therewith.

 

“Revolving Facility” shall mean that certain revolving credit facility in the
amount of up to $500,000,000 extended to the Sponsor by a syndicate of lenders
with Bank of America as their agent, all pursuant to the Revolving Facility
Credit Agreement.

 

“Revolving Facility Credit Agreement” shall mean that certain Amended and
Restated Revolving Credit Agreement, dated as of February 28, 2007, among the
Sponsor, a syndicate of lenders and Bank of America, as administrative agent for
such lenders, as amended, extended, replaced or refinanced from time to time.

 

“Senior Note Purchase Agreement” shall mean that certain Amended and Restated
Note Purchase Agreement dated as of May 21, 2008 among the Sponsor and the
Purchasers, as amended or modified from time to time.

 

(c)        The definitions of “Consolidated EBITR”, “Change of Control
Provision” and “Subordinated Debt” are each hereby deleted from Section 1.1 of
the Loan Facility Agreement in their entireties.

 

(d)       The second paragraph of Section 1.2 of the Loan Facility Agreement is
hereby amended to read as follows:

 

Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 6.11, 6.12 and 6.13
(including for purposes of determining the Applicable Margin) shall be made on a
Pro Forma Basis.

 

(e)        Section 2.4(a) of the Loan Facility Agreement is hereby amended by
deleting the reference to “0.375%” therein and replacing it with a reference to
“0.50%”

 

(f)        Section 2.8 of the Loan Facility Agreement is hereby amended to read
as follows:

 

            Section 2.8         (Reserved.)

 

(g)       Clause (i) in Section 2.10 of the Loan Facility Agreement is hereby
amended to read as follows:

 

 

(i) the Commitment Termination Date occurs,

 

(h)       Section 3.2(g) of the Loan Facility Agreement is hereby amended to
read as follows:

(g)       During any period when a Credit Event has occurred and is continuing,
any amounts received by the Servicer with respect to the Loans or the Letter of
Credit Obligations shall be applied as follows:

 

First, to payment of that portion of such amounts constituting fees,
indemnities, expenses and other amounts (including fees, charges and

 

5

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

disbursements of counsel to the Servicer and amounts payable under Article II)
payable to the Servicer in its capacity as such;

 

Second, to payment of that portion of such Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal, interest and letter
of credit fees) payable to the Participants and the Servicer (including fees,
charges and disbursements of counsel to the respective Participants and the
Servicer and amounts payable under Article II), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of such Guaranteed Obligations constituting
accrued and unpaid letter of credit fees and interest on the Loans and
outstanding Letters of Credit and fees, premiums and any interest accrued
thereon, ratably among the Participants in proportion to the respective amounts
described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of such Guaranteed Obligations
constituting unpaid principal of the Loans and outstanding Letters of Credit,
(b) to cash collateralize that portion of LC Exposure comprised of the aggregate
undrawn amount of Letters of Credit, ratably among the Participants and the
Servicer in proportion to the respective amounts described in this clause Fourth
held by them; and

 

Last, the balance, if any, after all of such Guaranteed Obligations have been
indefeasibly paid in full, to the Sponsor or as otherwise required by law;

 

provided that, amounts used to cash collateralize the aggregate undrawn amount
of Letters of Credit pursuant to clause Fourth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as cash collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to such other
Guaranteed Obligations, if any, in the order set forth above.

 

(i)        References to “Loan Document” or “Loan Documents” in each of Sections
5.2, 5.3, 5.5, 5.12, 7.1(d), 9.1(a)(iii) and 12.3 shall be replaced with
“Operative Document” or “Operative Documents”, as applicable.

 

(j)        Section 5.14 of the Loan Facility Agreement is hereby amended to read
as follows:

 

 

Section 5.14

Subsidiaries; Equity Interests.

 

As of the Fourth Amendment Effective Date, Schedule 5.14 sets forth the name of
each Subsidiary and identifies each Material Subsidiary, together with (i)
jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Credit Party or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Equity Interests of each Subsidiary of any Credit Party
are validly issued, fully paid and non assessable.

 

6

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

(k)       Article V of the Loan Facility Agreement is hereby amended by adding
new Sections 5.17 and 5.18 at the end thereof which shall read as follows:

 

 

Section 5.17

Perfection of Security Interests.

 

The Pledge Agreement creates a valid security interest in, and Lien on, the
Pledged Collateral, which security interests and Liens are currently perfected
security interests and Liens in favor of the Collateral Agent, prior to all
other Liens.

 

 

Section 5.18

Guaranteed Obligations Rank Pari Passu.

 

The Guaranteed Obligations rank at least pari passu in right of payment with all
obligations of the Credit Parties under the Senior Note Purchase Agreement (and
the Senior Notes) and all obligations of the Credit Parties under the Revolving
Facility.

 

(l)        Section 6.1 of the Loan Facility Agreement is hereby amended by
deleting the period after subsection (f) thereof and replacing such period with
a semi-colon and by inserting new subsections (g) and (h) following subsection
(f) thereof which shall read as follows:

 

(g)       concurrently with the financial statement referred to in clause (a)
above, beginning with the fiscal year ending June 2, 2009, (i) financial
projections for the Sponsor and its Subsidiaries containing pro forma income
statement, balance sheet and cash flow statement for each quarter of the next
fiscal year and (ii) an updated corporate chart for the Sponsor and its
Subsidiaries; and

 

(h)       commencing with the Sponsor’s first fiscal quarter for which the
Sponsor is required, and continuing for so long as the Sponsor is required,
pursuant to FASB Interpretation 46(R) (“FIN 46R”) or any other authoritative
accounting guidance (collectively, “Authoritative Guidance”), to consolidate its
Franchise Partners or any other less than 100% owned entity not previously
required, under GAAP as in effect on December 31, 2002, to be so consolidated
(collectively, the “Consolidated Entities”), each set of financial statements
delivered pursuant to paragraphs (a) and (b) above shall be accompanied by
unaudited financial statements of the character and for the dates and periods as
in said paragraphs (a) and (b) covering each of the following:

 

(i)        the Sponsor and its Subsidiaries on a consolidated basis, before
giving effect to any consolidation of the Consolidated Entities;

 

 

(ii)

the Consolidated Entities on a consolidated basis; and

 

(iii)      consolidating statements reflecting eliminations or adjustments
required in order to reconcile the consolidated statements referred to in
subclauses (i) and (ii) above with the consolidated financial statements of the
Sponsor and its Subsidiaries delivered pursuant to paragraphs (a) and (b) above,

 

setting forth in each case (commencing, in the case of the consolidation of any
Consolidated Entity pursuant to Authoritative Guidance, with the Sponsor’s
fiscal quarter that is four fiscal quarters following such consolidation) in
comparative form the figures for the corresponding periods in the previous
fiscal year.

 

7

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

 

(m)      Section 6.2 of the Loan Facility Agreement is hereby amended by
deleting the period at the end of subsection (e) thereof and replacing it with
the following text “; and” and by adding a new Section 6.2(f) after subsection
(e) thereof which shall read as follows:


 

(f)

the occurrence of a Control Event.

 

 

(n)

Section 6.9 of the Loan Facility Agreement is hereby amended to read as follows:

 

 

Section 6.9

Additional Subsidiaries.

 

If any additional Material Subsidiary is acquired or formed after the Fourth
Amendment Effective Date or any Subsidiary becomes a Material Subsidiary after
the Fourth Amendment Effective Date, the Sponsor will, within thirty (30) days
after such Material Subsidiary is acquired or formed or such Subsidiary becomes
a Material Subsidiary, notify the Servicer, the Collateral Agent and the
Participants thereof and will (A) cause such Material Subsidiary to become a
Credit Party by executing an agreement in the form of Annex I to Exhibit B in
form and substance satisfactory to the Servicer, (B) cause such Material
Subsidiary to deliver simultaneously therewith similar documents applicable to
such Material Subsidiary required under Section 11.1 as reasonably requested by
the Servicer or Collateral Agent including, without limitation, a supplement to
the Pledge Agreement and all certificates evidencing any certificated Equity
Interests required to be pledged pursuant to the Pledge Agreement, together with
duly executed in blank and undated stock powers attached thereto and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clauses (A) and (B) and (C)) and (C) become a party to the
Intercreditor Agreement by executing and delivering to the Servicer a joinder
agreement to the Intercreditor Agreement, all in form and substance reasonably
satisfactory to the Servicer and the Collateral Agent.

 

(o)        Section 6.10 of the Loan Facility Agreement is hereby amended to read
as follows:

 

 

Section 6.10

Additional Guaranties.

 

If at the end of any Fiscal Quarter of the Sponsor:

 

(a)        the total assets of Subsidiaries that are not Guarantors constitute
more than five percent (5%) of the total assets of the Consolidated Companies,
or

 

(b)       the Consolidated Net Income of Subsidiaries that are not Guarantors
constitute more than five percent (5%) of the Consolidated Net Income of the
Consolidated Companies,

 

then the Sponsor shall (i) notify the Servicer thereof in the certificate
delivered pursuant to Section 6.1(c) for such fiscal quarter and (ii) within 15
days thereafter, (A) cause the appropriate number of Subsidiaries to become
Guarantors (by execution of an agreement in the form of Annex I to Exhibit B in
form and substance satisfactory to the Servicer, (B) cause such Subsidiary to
deliver simultaneously therewith similar documents required under Section 11.1
as reasonably requested by the Servicer or the Collateral Agent, including
without limitation, a supplement to the Pledge Agreement and all certificates

 

8

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

evidencing any certificated Equity Interests required to be pledged pursuant to
the Pledge Agreement, together with duly executed in blank and undated stock
powers attached thereto and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (A) and (B) and (C))
and (C) cause such Subsidiary to become a party to the Intercreditor Agreement
by executing and delivering to the Servicer a joinder agreement to the
Intercreditor Agreement, all in form and substance reasonably satisfactory to
the Servicer and the Collateral Agent.

 

(p)        Article VI of the Loan Facility Agreement is hereby amended by adding
new Sections 6.10A and 6.10B after Section 6.10 thereof which shall read as
follows:

 

 

Section 6.10A

Pledged Assets.

 

The Sponsor will cause (a) 100% of the issued and outstanding Equity Interests
of each Domestic Subsidiary owned by the Sponsor or any other Credit Party and
(b) 66% (or such greater percentage that, due to a change in an applicable law
after the date hereof, (1) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (2) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956 2(c)(2))
in each Foreign Subsidiary directly owned by a Credit Party to be subject at all
times to a first priority, perfected Lien in favor of the Collateral Agent, for
the benefit of the holders of the Senior Secured Obligations, pursuant to the
terms and conditions of the Collateral Documents, together with opinions of
counsel and any filings and deliveries reasonably necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Servicer and the Collateral Agent.

 

 

Section 6.10B

Additional Guarantors.

 

Notwithstanding the provisions of Section 6.9, if at any time any Domestic
Subsidiary that is not a Guarantor provides a guarantee of any Person’s
obligations with respect to the Senior Note Purchase Agreement, then promptly
(and in any event within five (5) days), the Sponsor will cause such Domestic
Subsidiary to (A) become a Guarantor by executing and delivering to the Servicer
executing an agreement in the form of Annex I to Exhibit B in form and substance
satisfactory to the Servicer or such other documents as the Servicer shall
reasonably deem appropriate for such purpose, (B) deliver simultaneously
therewith similar documents applicable to such Domestic Subsidiary required
under Section 11.1 as reasonably requested by the Servicer or the Collateral
Agent including, without limitation, a supplement to the Pledge Agreement and
all certificates evidencing any certificated Equity Interests required to be
pledged pursuant to the Pledge Agreement, together with duly executed in blank
and undated stock powers attached thereto and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clauses
(A) and (B) and (C)), all in form, content and scope reasonably satisfactory to
the Servicer and the Collateral Agent and (C) become a party to the
Intercreditor Agreement by executing and delivering to the Servicer a joinder

 

9

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

agreement to the Intercreditor Agreement, all in form and substance reasonably
satisfactory to the Servicer and the Collateral Agent.

 

(q)         Section 6.11 of the Loan Facility Agreement is hereby amended to
read as follows:

 

 

Section 6.11

Minimum Fixed Charge Coverage Ratio.

 

The Consolidated Companies will maintain as of the last day of each Fiscal
Quarter, a Fixed Charge Coverage Ratio of not less than (a) 2.25 to 1.0 from the
Fourth Amendment Effective Date through and including March 1, 2011 and (b) 2.50
to 1.0 thereafter.

 

(r)         Section 6.12 of the Loan Facility Agreement is hereby amended to
read as follows:

 

 

Section 6.12

Maximum Adjusted Total Debt to EBITDAR Ratio.

 

The Consolidated Companies will maintain, as of the last day of each Fiscal
Quarter, an Adjusted Total Debt to EBITDAR Ratio of not greater than (a) 4.50 to
1.0 from the Fourth Amendment Effective Date through and including June 3, 2008,
(b) 4.60 to 1.0 from June 4, 2008 through and including September 2, 2008, (c)
4.50 to 1.0 from September 3, 2008 through and including December 2, 2008, (d)
4.25 to 1.0 from December 3, 2008 through and including September 1, 2009, (e)
4.00 to 1.0 from September 2, 2009 through and including March 2, 2010, (f) 3.75
to 1.0 from March 3, 2010 through and including March 1, 2011 and (g) 3.50 to
1.0 thereafter.

 

(s)         Section 6.14 of the Loan Facility Agreement is hereby amended to
read as follows which Section 6.14 shall be inserted above the phrase “Negative
Covenants” in Article VI of the Loan Facility Agreement:

 

 

Section 6.14.

Capital Expenditures.

 

The Consolidated Companies will not permit Capital Expenditures to exceed (i)
$30,000,000 in the aggregate for the fiscal year ending June 2, 2009, (ii)
$30,000,000 in the aggregate for the fiscal year ending June 1, 2010 and (iii)
for each fiscal year thereafter, an aggregate amount of 30% of the Consolidated
EBITDA for the prior fiscal year; provided, however, if subsequent to the Fourth
Amendment Effective Date, the Adjusted Total Debt to EBITDAR Ratio is less than
3.0 to 1.0 as of the last day of two consecutive Fiscal Quarters, the limitation
on Capital Expenditures provided for above shall no longer apply.

 

 

(t)

Section 6.15 of the Loan Facility Agreement is hereby amended to read as

 

follows:

 

 

Section 6.15

Negative Pledge.

 

The Sponsor will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien on any of its assets or property now
owned or hereafter acquired or, except:

 

10

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

(a)         Permitted Encumbrances;

 

 

(b)         any Liens on any property or asset of the Sponsor or any Subsidiary
existing on the Fourth Amendment Effective Date set forth on Schedule 6.15;
provided, that such Lien shall not apply to any other property or asset of the
Sponsor or any Subsidiary;

 

(c)        Liens securing Indebtedness permitted under Section 6.27(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not exceed the cost of the property being acquired on the date of
acquisition and (iii) such Liens attach to such property concurrently with or
within ninety days after the acquisition thereof;

 

(d)        Liens securing Indebtedness permitted by Section 6.27(f) assumed by
the Sponsor or any Subsidiary in connection with a Permitted Acquisition;

 

(e)        Liens in favor of the Collateral Agent to secure the Senior Secured
Obligations and

 

(f)        extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) and (b) of this Section; provided, however, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby

 

(u)           Section 6.17 of the Loan Facility Agreement is hereby amended to
read as follows:

 

 

Section 6.17

Investments, Loans, Etc.

 

The Sponsor will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger), any common stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guaranty any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:

 

(a)        Investments (other than Permitted Investments) existing on the Fourth
Amendment Effective Date and set forth on Schedule 6.17 (including Investments
in Subsidiaries);

 

(b)        Permitted Investments;

 

(c)        Guaranties of Indebtedness under (i) the Revolving Facility and (ii)
other Indebtedness in an amount not to exceed $10,000,000 in the aggregate at
any one time outstanding;

 

(d)       Investments made by any Credit Party in or to any other Credit Party;

 

11

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

(e)        loans or advances to employees, officers or directors of the Sponsor
or any Subsidiary in the ordinary course of business for travel, relocation and
related expenses;

 

(f)        Hedging Agreements permitted by Section 6.23;

 

(g)        Investments in franchise operators through the Franchise Partner
Program; provided, that such Investments made pursuant to this subsection (g)
together with Investments made pursuant to subsection (h) below shall not exceed
$10,000,000 in the aggregate at any one time outstanding;

 

(h)        Investments in franchise operators through the Traditional Franchisee
program pursuant to the purchase option agreements entered into with those
operators; provided, that such Investments made pursuant to this subsection (h)
together with Investments made pursuant to subsection (g) above shall not exceed
$10,000,000 in the aggregate at any one time outstanding;

 

(i)        Investments received in settlement of Indebtedness created in the
ordinary course of business;

 

(j)        Acquisitions by any Credit Party meeting the following requirements
(each such Acquisition constituting a “Permitted Acquisition”):

 

(i)        as of the date of the consummation of such Acquisition, no Credit
Event or Unmatured Credit Event shall have occurred and be continuing or would
result from such Acquisition, and the representations and warranties contained
herein shall be true both before and after giving effect to such Acquisition;

 

(ii)       such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired;

 

(iii)      the business to be acquired in such Acquisition is similar or related
to one or more of the lines of business in which the Sponsor and its
Subsidiaries are engaged on the Closing Date;

 

(iv)      as of the date of consummation of such Acquisition, all material
approvals required in connection therewith shall have been obtained;

 

(v)      after giving effect to such Acquisition, the aggregate consideration
(including cash and non-cash consideration, any assumption of Indebtedness,
deferred purchase price and any earn-out obligations) paid for all Acquisitions
in any fiscal year shall not exceed $35,000,000; provided, however, if
subsequent to the Fourth Amendment Effective Date, the Adjusted Total Debt to
EBITDAR Ratio is less than 3.0 to 1.0 as of the last day of two consecutive
Fiscal Quarters, the annual basket provided for above shall no longer apply so
long as (A) the Adjusted Total Debt to EBITDAR Ratio on a Pro Forma Basis after
giving effect to any such Acquisition is less than 3.0 to 1.0 and (B) in the

 

12

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

case where after giving effect to any such Acquisition, the aggregate
consideration paid for all Acquisitions in the applicable fiscal year exceeds
$5,000,000 the Sponsor shall have delivered to the Servicer not less than five
(5) days prior to the consummation of such Acquisition a pro form compliance
certificate demonstrating that the Adjusted Total Debt to EBITDAR Ratio on a Pro
Form Basis (after giving effect to any such Acquisition and all extensions of
credit funded in connection therewith as if made on the first day of the
applicable period) is less than 3.0 to 1.0; and

 

(vi)      in the case where after giving effect to any Acquisition, the
aggregate consideration for all Acquisitions occurring in the applicable fiscal
year is greater than $5,000,000, not less than five (5) days prior to the
consummation of such Acquisition, the Sponsor shall have delivered to the
Servicer, a pro forma compliance certificate, which shall reflect that, on a Pro
Forma Basis, the Sponsor would have been in compliance with the financial
covenants set forth in Article VI for the four fiscal quarter period reflected
in the compliance certificate most recently delivered to the Servicer pursuant
to Section 6.1(c) prior to the consummation of such Acquisition (giving effect
to such Acquisition and all extensions of credit funded in connection therewith
as if made on the first day of such period); and

 

(k)        Investments in common stock of the Sponsor to the extent permitted
under Section 6.18.

 

Investments under Section 6.17 shall not be permitted if, before or after giving
effect to the making of such Investment, a Credit Event or Unmatured Credit
Event has occurred and is continuing.

 

(v)           Section 6.18 of the Loan Facility Agreement is hereby amended to
read as follows:

 

 

Section 6.18

Restricted Payments.

 

The Sponsor will not, and will not permit its Subsidiaries to, (x) declare or
make, or agree to pay or make, directly or indirectly, any dividend or other
distribution on any class of its Equity Interests, or (y) make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any Equity
Interests or Indebtedness subordinated to the Guaranteed Obligations of the
Sponsor or any options, warrants, or other rights to purchase such Equity
Interests or such Indebtedness, whether now or hereafter outstanding (each, a
“Restricted Payment”) except for (i) dividends payable by the Sponsor solely in
shares of any class of its Equity Interests, (ii) Restricted Payments made by
any Subsidiary to the Sponsor or to another Credit Party and (iii) subsequent to
the Fourth Amendment Effective Date, after the Adjusted Total Debt to EBITDAR
Ratio has been less than 3.0 to 1.0 as of the last day of two consecutive Fiscal
Quarters, cash dividends paid on, and cash redemptions of, the Equity Interests
of the Sponsor; provided, that (i) no Credit Event or Unmatured Credit Event
shall have occurred and be continuing before or after giving effect to the
payment of such dividend or redemption and (ii) the Adjusted Total Debt to
EBITDAR Ratio on a Pro Forma Basis after giving effect to the payment of any
such dividend or redemption is less than 3.0 to 1.0.

 

13

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

(w)          Section 6.19(c) of the Loan Facility Agreement is hereby amended to
read as follows:

 

(c)      the sale, lease or transfer of assets of any Subsidiary to the Sponsor
or any other Credit Party; provided, that if the sale, lease or transfer of
assets is made by a Subsidiary that is not a Credit Party, such sale, lease or
transfer must not be for consideration that exceeds the fair market value of the
assets sold, leased or transferred;

 

(x)          Section 6.20 of the Loan Facility Agreement is hereby amended to
read as follows:

 

 

Section 6.20

Transactions with Affiliates.

 

The Sponsor will not, and will not permit any of its Subsidiaries to enter into
or permit to exist any transaction of any kind with any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Sponsor or such Subsidiary than could be
obtained on an arm’s length basis from unrelated third parties, (b) transactions
between or among the Credit Parties not involving any other Affiliates and (c)
any Restricted Payment permitted by Section 6.18.

 

(y)           Section 6.21 of the Loan Facility Agreement is hereby amended to
read as follows:

 

 

Section 6.21

Restrictive Agreements.

 

The Sponsor will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Sponsor or any
Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, (b) the ability of any
Credit Party to guarantee the Guaranteed Obligations or otherwise be a Credit
Party pursuant to the Operative Documents or (c) the ability of any Subsidiary
to pay dividends or other distributions with respect to its common stock, to
make or repay loans or advances to the Sponsor or any other Subsidiary, to
Guaranty Indebtedness of the Sponsor or any other Subsidiary or to transfer any
of its property or assets to the Sponsor or any Subsidiary of the Sponsor;
provided, however, that (i) the foregoing shall not apply to restrictions or
conditions set forth in Schedule 6.21 or restrictions or conditions imposed by
law or by this Agreement or any other Operative Document, the Revolving Facility
or the Senior Note Purchase Agreement, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder and (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted hereby if
such restrictions and conditions apply only to the property or assets securing
such Indebtedness.

 

(z)        Article VI of the Loan Facility Agreement is hereby amended by adding
new sections 6.27 and 6.28 at the end thereof which shall read as follows:

 

 

Section 6.27

Indebtedness.

 

 

14

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

The Sponsor will not create, incur, assume or suffer to exist, or permit any
Subsidiary to create, incur, assume or suffer to exist, any Indebtedness,
except:

 

 

(a)

Indebtedness under the Operative Documents;

 

(b)       Indebtedness of the Sponsor and the Guarantors under the Revolving
Facility;

 

(c)        Indebtedness of the Sponsor and the Guarantors under the Senior Note
Purchase Agreement in an aggregate principal amount not to exceed $150,000,000;

 

(d)       Indebtedness of the Sponsor and its Subsidiaries existing on the
Fourth Amendment Effective Date and set forth in Schedule 6.27;

 

(e)        purchase money Indebtedness (including Capital Lease Obligations or
Synthetic Lease Obligations) incurred by the Sponsor or any of its Subsidiaries
to finance the purchase of fixed assets, and renewals, refinancings and
extensions thereof; provided, that (i) the aggregate principal amount of all
such Indebtedness at any one time outstanding shall not exceed $20,000,000, (ii)
such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed; and (iii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing;

 

(f)        secured Indebtedness of the Credit Parties assumed in connection with
a Permitted Acquisition so long as such Indebtedness (i) was not incurred in
anticipation of or in connection with the respective Permitted Acquisition and
(ii) does not exceed $50,000,000 in the aggregate at any time outstanding;

 

(g)       obligations (contingent or otherwise) of the Sponsor or any Subsidiary
existing or arising under any Hedging Agreement, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Hedging Agreement does not contain any provision exonerating the non
defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(h)       Indebtedness in the form of Guaranties of Indebtedness permitted by
Section 6.17(c); and

 

(i)        other unsecured Indebtedness of the Sponsor and its Subsidiaries not
to exceed $10,000,000 in the aggregate at any one time outstanding;

 

 

Section 6.28

Prepayment of Other Indebtedness, Etc.

 

The Sponsor will not make (or give any notice with respect thereto), or permit
any Subsidiary to make (or give notice with respect thereto), any voluntary or
optional

 

15

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Indebtedness, except (i) Indebtedness under the
Operative Documents, (ii) Indebtedness under the Revolving Credit Facility,
(iii) Indebtedness under the Senior Note Purchase Agreement to the extent
permitted by the Revolving Credit Agreement and (iv) intercompany debt owed to
any Credit Party.

 

(aa)        Section 7.1(c) of the Loan Facility Agreement is hereby amended to
read as follows:

 

(c)         Sponsor shall fail to observe or perform any covenant or agreement
contained in Sections 6.1, 6.2, 6.3 (with respect to the Sponsor’s existence) or
6.11 through 6.28; or

 

(bb)        Sections 7.1(i) and (j) of the Loan Facility Agreement are hereby
amended to read as follows:

 

(i)         an ERISA Event shall have occurred that, in the opinion of the
Required Participants, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Sponsor and
the Subsidiaries in an aggregate amount exceeding $10,000,000; or

 

(j)         one or more judgments or orders for the payment of money in excess
of $10,000,000 in the aggregate shall be rendered against the Sponsor or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(cc)        Section 7.1 of the Loan Facility Agreement is hereby amended by
adding the word “or” after the semicolon at the end of subsection (n) thereof
and by adding a new subsection (o) immediately thereafter to read as follows

 

(o)        any Operative Document purporting to grant a Lien to secure any
Senior Secured Obligation shall, at any time after the delivery of such
Operative Document, fail to create a valid and enforceable Lien on any Pledged
Collateral purported to be covered thereby or such Lien shall fail or cease to
be a perfected Lien with the priority required in the relevant Operative
Document;

 

(dd)        The first paragraph of Section 8.1 of the Loan Facility Agreement is
hereby amended to read as follows:

 

The obligation of the Sponsor pursuant to this Article VIII with respect to the
Limited Guaranty Pool shall be limited, as of any date that Guaranty Payments
are made by the Sponsor, or demanded by the Servicer, with respect to any Loans
in the Limited Guaranty Pool, to an amount (the “Maximum Amount”) equal to the
greater of (a) fifty percent (50%) of the aggregate outstanding principal amount
of the Loans on such date (after giving effect to any payments, recoveries on
Collateral or other recoveries made by the Servicer or any Participant on such
date with respect to the Loans), (b) three (3) times the largest aggregate
outstanding Loan, or (c) $10,000,000; provided that the maximum

 

16

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

cumulative amount of Guaranty Payments that the Sponsor shall be required to
make with respect to Loans in the Limited Guaranty Pool shall be $24,000,000
(the “Maximum Cumulative Amount”).

 

(ee)        Section 12.1 of the Loan Facility Agreement is hereby amended to
read as follows:

 

 

Section 12.1

Appointment of Servicer as Agent.

 

(a)         To the extent of its ownership interest in the Loans, each
Participant hereby designates Servicer as its agent to administer all matters
concerning the Loans and to act as herein specified. Each Participant hereby
irrevocably authorizes the Servicer to take such actions on its behalf under the
provisions of this Agreement, the other Operative Documents, and all other
instruments and agreements referred to herein or therein, and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Servicer by the terms hereof and thereof and
such other powers as are reasonably incidental thereto. The Servicer may perform
any of its duties hereunder by or through its agents or employees

 

(b)        Each of the Participants hereby consents to and approves the terms of
the Intercreditor Agreement, a copy of which is attached hereto as Exhibit G.
The Participants acknowledge and agree to the terms of the Intercreditor
Agreement and authorize and direct the Servicer to enter into the Intercreditor
Agreement on behalf of all of the Participants.

 

(c)         Each of the Participants hereby consents to and approves the terms
of the Pledge Agreement, a copy of which is attached hereto as Exhibit H. The
Participants acknowledge and agree to the terms of the Pledge Agreement and
authorize and direct the Collateral Agent to enter into the Pledge Agreement on
behalf of all of the Participants.

 

(d)        The Participants irrevocably authorize the Collateral Agent, at its
option and in its discretion, to release any Lien on any Collateral granted to
or held by the Collateral Agent under any Operative Document (a) upon
termination of the Commitments and payment in full of all Guaranteed Obligations
(other than contingent indemnification obligations), (b) that is transferred or
to be transferred as part of or in connection with any transaction permitted
hereunder or under any other Operative Document, or (c) as approved in
accordance with Section 13.2. Upon request by the Collateral Agent at any time,
the Required Participants will confirm in writing the Collateral Agent’s
authority to release its interest in particular types or items of Collateral
pursuant to this Section 12.1(d).

 

(ff)       Schedules 5.14, 6.15, 6.17 and 6.21 of the Loan Facility Agreement
are hereby amended to read as provided on Schedule 5.14, 6.15, 6.17 and 6.21 and
attached hereto and a new Schedule 6.27 Indebtedness is hereby added to the Loan
Facility Agreement and shall read as provided on Schedule 6.27 attached hereto.

 

(gg)      Annex I to Exhibit B of the Loan Facility Agreement is hereby amended
to read as provided on Annex I to Exhibit B attached hereto.

 

(hh)      A new Exhibit G is hereby added to the Loan Facility Agreement to read
as provided on Exhibit G attached hereto.

 

17

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

 

2.Conditions Precedent. This Agreement shall be effective upon the satisfaction
of the following conditions precedent:

 

(a)        the Servicer shall have received counterparts of this Agreement, duly
executed by the Sponsor, the Guarantors, the Servicer and the Required
Participants;

 

(b)       the Servicer shall have received counterparts of that certain
Intercreditor and Collateral Agency Agreement dated as of the date hereof (the
“Intercreditor Agreement”) duly executed by the Sponsor, the Guarantors, the
purchasers under and as defined in the Senior Note Purchase Agreement (the
“Purchasers”), the Servicer, the Administrative Agent (as defined in the
Revolving Credit Facility Agreement) and Bank of America, N.A. as collateral
agent (the “Collateral Agent”);

 

(c)        the Servicer shall have received counterparts of that certain Pledge
Agreement dated as of the date hereof (the “Pledge Agreement”) duly executed by
the Sponsor, the Guarantors and the Collateral Agent;

 

(d)       the Servicer shall have received favorable opinions of legal counsel
to the Sponsor and each other Credit Party, addressed to the Servicer, the
Collateral Agent and each Participant, dated as of the Fourth Amendment
Effective Date, in form and substance reasonably satisfactory to the Servicer;

(e)        the Servicer shall have received a certified copy of (i) the fully
executed Amended and Restated Senior Note Purchase Agreement of even date
herewith and (ii) the fully executed amendment agreement to the Revolving
Facility Credit Agreement of even date herewith, each in form and substance
satisfactory to the Servicer;

 

(f)        the Collateral Agent shall have received all certificates evidencing
any certificated equity interests pledged to the Collateral Agent pursuant to
the Pledge Agreement, together with duly executed in blank stock powers attached
thereto;

 

(g)        the Servicer shall have received a certificate of a Responsible
Officer of the Sponsor and each other Credit Party, in form and substance
satisfactory to the Servicer attaching resolutions of each Credit Party
approving and adopting this Agreement, the transactions contemplated herein and
authorizing the execution and delivery of this Agreement, the Pledge Agreement,
the Intercreditor Agreement and any documents, agreements or certificates
related thereto and certifying that such resolutions have not been amended,
supplemented or otherwise modified and remain in full force and effect as of the
Fourth Amendment Effective Date;

 

(h)       the Servicer shall have received UCC financing statements for the
Sponsor and each other Credit Party for each appropriate jurisdiction as is
necessary, in the Servicer’s reasonable judgment, to perfect the Collateral
Agent’s security interest in the Pledged Collateral (as defined in the Pledge
Agreement);

 

(i)        the Servicer shall have received, for the benefit of each Participant
signing this Agreement on or before May 20, 2008, an amendment fee equal to
0.25% of such Participant’s Participating Commitment; and

 

(j)        the Servicer shall have received all other fees and expenses due and
payable in connection with this Agreement.

 

18

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

 

 

3.

Miscellaneous.

 

(a)        Except as herein specifically agreed, the Loan Facility Agreement,
and the obligations of the Credit Parties thereunder and under the other
Operative Documents, are hereby ratified and confirmed and shall remain in full
force and effect according to their terms.

 

(b)        Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the
Operative Documents and (c) agrees that this Agreement and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Loan Facility Agreement or the other Operative Documents.

 

 

(c)

The Sponsor and each Guarantor hereby represent and warrant as follows:

 

(i)        Each Credit Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.

 

(ii)       This Agreement has been duly executed and delivered by the Credit
Parties and constitutes the legal, valid and binding obligations of each of the
Credit Parties, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(iii)      No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Credit Party of this Agreement.

 

(d)        The Sponsor represents and warrants to the Participants that (i) the
representations and warranties set forth in Article V of the Loan Facility
Agreement and in each other Operative Document are true and correct in all
material respects (before and after giving effect to this Agreement) as of the
date hereof with the same effect as if made on and as of the date hereof, except
to the extent such representations and warranties expressly relate to an earlier
date and (ii) no event has occurred and is continuing which constitutes a Credit
Event or Unmatured Credit Event.

 

(e)        This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(f)         THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA.

 

[remainder of page intentionally left blank]

 

19

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

            Each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

SPONSOR:

RUBY TUESDAY, INC.,

 

a Georgia corporation

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Senior Vice President

 

 

GUARANTORS:

RTBD, INC.

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

Title:  President

 

RT FINANCE, INC.

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

Title:  Vice President

 

RUBY TUESDAY GC CARDS, INC.

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT TAMPA FRANCHISE, L.P.

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT ORLANDO FRANCHISE, L.P.

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

20

CHAR1\1054915v3

 



 

--------------------------------------------------------------------------------

RT SOUTH FLORIDA FRANCHISE, L.P.

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT NEW YORK FRANCHISE, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT SOUTHWEST FRANCHISE, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT MICHIANA FRANCHISE, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT FRANCHISE ACQUISITION, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT KENTUCKY RESTAURANT HOLDINGS, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT FLORIDA EQUITY, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

 

--------------------------------------------------------------------------------

RTGC, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT WEST PALM BEACH FRANCHISE, L.P.

 

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

 

RT MICHIGAN FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT DETROIT FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

 

RUBY TUESDAY, LLC

 

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

 

--------------------------------------------------------------------------------



 

SERVICER:

BANK OF AMERICA, N.A.,

in its capacity as Servicer

 

 

By: /s/ Anne Zeschke  

Name: Anne Zeschke

Title:   Assistant Vice President

 

PARTICIPANTS:

BANK OF AMERICA, N.A.

 

 

 

By: /s/ John H. Schmidt

Name: John H. Schmidt

Title:   Vice President

 

REGIONS BANK,

successor by merger to AmSouth Bank

 

 

By: /s/ Matthew B. Ashworth

Name: Matthew B. Ashworth

Title:   Vice President

 

WACHOVIA BANK, N.A.

 

 

By: /s/ Martha M. Winters

Name: Martha M. Winters

Title:   Director

 

SUNTRUST BANK

 

 

By: /s/ Dan Komitor

Name:  Dan Komitor

Title:   Director

 

--------------------------------------------------------------------------------

SCHEDULE 5.14

 

SUBSIDIARIES

 

PERCENTAGE OF OWNERSHIP OF SUBSIDIARIES AND RESTRICTIONS THEREON

 

1.         The following are subsidiaries of Sponsor (owned, in the percentage
indicated, by Sponsor unless otherwise noted):

 

 

Loan Party

State of Formation (i)

Number of Shares of each class of Equity Interests (ii)

Number of Shares Owned or Percentage of Membership/Partnership Interests Held
(iii)

Number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and other similar rights (iv)

RTBD, Inc. (A)

Delaware

1000 shares

$.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT Finance, Inc. (A)

Delaware

1000 shares

$.01 par common

100 shares – RTBD, Inc.

None

Ruby Tuesday GC Cards, Inc. (A)

Colorado

1000 shares

$.01 par common

100 shares – RTGC, LLC

None

RT Tampa Franchise, L.P. (A)

Delaware

None issued

1% - RT Tampa, Inc. (General Partner) 99%-RT Florida Equity, LLC

N/A

RT Orlando Franchise, L.P. (A)

Delaware

None issued

1% - RT Orlando, Inc. (General Partner) 99% - RT Florida Equity, LLC

N/A

RT South Florida Franchise, L.P. (A)

Delaware

None issued

1% - RT South Florida, Inc. (Gen. Partner) 99% - RT Florida Equity, LLC

N/A

RT New York Franchise, LLC (A)

Delaware

None issued

100% - Ruby Tuesday, Inc.

N/A

RT Southwest Franchise, LLC (
A)

Delaware

None issued

1% - RT One Percent Holdings, Inc. 99%- RT Franchise Acquisition, LLC

N/A

RT Michiana Franchise, LLC (A)

Delaware

None issued

1% - RT One Percent Holdings, LLC 99% -Ruby Tuesday, Inc.

N/A

RT Franchise Acquisition, LLC (A)

Delaware

None issued

100% - RTBD, Inc.

N/A

RT Kentucky Restaurant Holdings, LLC (A)

Delaware

None issued

100% - RTBD, Inc.

N/A

RT Florida Equity, LLC (A)

Delaware

None issued

100% - Ruby Tuesday, Inc.

N/A

RTGC, LLC (A)

Colorado

None issued

100% - Ruby Tuesday, Inc.

N/A

RT West Palm Beach Franchise, L.P. (A)

Delaware

None issued

1% - RT West Palm Beach, Inc. (Gen.Partner) 99% - RT Florida Equity, LLC

N/A

RT Michigan Franchise, LLC (A)

Delaware

None issued

100% - RT Franchise Acquisition, LLC

N/A

RT Detroit Franchise, LLC (A)

Delaware

None issued

50% - RT Franchise Acquisition, LLC 50% - Ruby Tuesday, Inc.

N/A

Ruby Tuesday, LLC (A)

Delaware

None issued

100% - Ruby Tuesday, Inc.

N/A

Quality Outdoor Services, Inc.

Tennessee

200 shares with no par or nominal value

All 90 shares outstanding purchased by Ruby Tuesday, Inc. per Stock Purchase
Agreement/closing docs—NO CERTIFICATE ISSUED

None

 

 

--------------------------------------------------------------------------------

 

RT Airport, Inc.

Delaware

1000 shares $.01 par common

100 shares subscribed to Ruby Tuesday, Inc. per Share Subscription Agt -- NO
CERTIFICATE ISSUED

None

RT Louisville Franchise, LLC

Delaware

None issued

99% - RT Franchise Acquisition, LLC 1% - RT Louisville, Inc.

N/A

RT McGhee Tyson, LLC

Delaware

None issued

99% - Ruby Tuesday, Inc. 1% - RT Airport, Inc.

N/A

RT One Percent Holdings, LLC

Delaware

None issued

100% - Ruby Tuesday, Inc.

N/A

RT One Percent Holdings, Inc.

Delaware

1000 shares $.01 par common

100 Shares - Ruby Tuesday, Inc.

None

RT Minneapolis Holdings, LLC

Delaware

None issued

100% - RTBD, Inc.

N/A

RT Omaha Holdings, LLC

Delaware

None issued

100% - RTBD, Inc.

N/A

RT Denver, Inc.

Georgia

1000 shares $.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT Louisville, Inc.

Georgia

1000 Shares $.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT Orlando, Inc.

Georgia

1000 Shares $.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT South Florida, Inc.

Georgia

1000 Shares $.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT Tampa, Inc.

Georgia

1000 Shares $.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT West Palm Beach, Inc.

Georgia

1000 Shares $.01 par common

100 Shares – Ruby Tuesday, Inc.

None

RT New Hampshire Restaurant Holdings, LLC

Delaware

None issued

100% - RTBD, Inc.

N/A

RT Restaurant Services, LLC

Delaware

None issued

100% - Ruby Tuesday, Inc.

N/A

RT Northern California Franchise, LLC

Delaware

None issued

99% - RT Franchise Acquisition, LLC 1% - RT Finance, Inc.

N/A

Wok Hay 2, LLC

Delaware

None issued

90% - Ruby Tuesday, Inc. 10% - James Cornett

N/A

RTTA, L.P.

Texas

None issued

1% - RTBD, Inc. (Gen. Partner) 99% - RT Franchise Acquisition, LLC

N/A

RT Distributing, LLC

Tennessee

None issued

100% - Ruby Tuesday, Inc.

N/A

(A) Material Subsidiary

 

2.          The following “liquor clubs/corporations” are owned by the members
thereof and controlled by a Board of Directors, who are typically employees of
Sponsor or it’s Subsidiaries and Affiliates. These “clubs” enter into service
agreements with Sponsor to provide the services necessary to conduct alcoholic
beverage sales and related service at Sponsor’s restaurants located in the
relevant states.

 

 

Name

State of Organization

 

4721 RT of Pennsylvania, Inc.

Pennsylvania

 

--------------------------------------------------------------------------------

 

Name

State of Organization

 

Orpah, Inc.

Maryland

 

RT Hospitality – York JV

Pennsylvania

 

Ruby Tuesday of St. Mary’s, Inc.

Maryland

 

Ruby Tuesday of Allegany County, Inc.

Maryland

 

Ruby Tuesday of Columbia, Inc.

Maryland

 

Ruby Tuesday of Linthicum, Inc.

Maryland

 

Ruby Tuesday of Salisbury, Inc.

Maryland

 

Ruby Tuesday Sunday Club, Inc.

Alabama

 

Ruby Tuesday of Frederick, Inc.

Maryland

 

RT of Cecil County, Inc.

Maryland

 

RT of Clarksville, Inc.

Maryland

 

RT of Riverside, Inc.

Maryland

 

Ruby Tuesday of Pocomoke City, Inc.

Maryland

 

RT of Fruitland, Inc.

Maryland

 

RTMB Lodging Joint Venture

Pennsylvania

 

RT Stonebridge Joint Venture

Pennsylvania

 

RT of Annapolis, Inc.

Maryland

 

Ruby Tuesday of Marley Station, Inc.

Maryland

 

RTT Texas, Inc.

Texas

 

RTTT, LLC

Texas

 

RT/Sayosha Chambersburg Joint Venture

Pennsylvania

 

--------------------------------------------------------------------------------

Schedule 6.15

 

Existing Liens

 

 

1.

Liens arising from or related to indebtedness incurred by RT Tampa Franchise,
L.P., a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, and in favor of AMRESCO Capital, LP or its
affiliates, which secures assets or property of such Subsidiary at the sites
identified (see Schedule 6.27, Item 7 for a listing of such Debt and
sites).             

 

 

2.

Liens arising from or related to indebtedness incurred by RT Michiana Franchise,
LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, and in favor of AMRESCO Capital, LP or its
affiliates, which secures assets or property of such Subsidiary at the sites
identified (see Schedule 6.27, Item 7 for a listing of such Debt and
sites).             

 

 

3.

Liens arising from or related to indebtedness incurred by RT Orlando Franchise,
L.P., a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, which secures assets or property of such
Subsidiary at the sites identified (see Schedule 6.27, Item 7 for a listing of
such Debt and sites).  

 

 

4.

Liens arising from or related to indebtedness incurred by RT South Florida
Franchise, L.P., a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates, which secures assets or
property of such Subsidiary at the sites identified (see Schedule 6.27, Item 7
for a listing of such Debt and sites).  

 

 

5.

Liens arising from or related to indebtedness incurred by RT West Palm Beach
Franchise, L.P., a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates, which secures assets or
property of such Subsidiary at the sites identified (see Schedule 6.27, Item 7
for a listing of such Debt and sites).   

 

 

6.

Liens arising from or related to indebtedness incurred by RT Detroit Franchise,
LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, and in favor of Irwin Franchise Capital or its
affiliates, which secures assets or property of such Subsidiary at the sites
identified (see Schedule 6.27, Item 7 for a listing of such Debt and
sites).             

 

 

7.

Liens arising from or related to indebtedness incurred by RT Michigan Franchise,
LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, which secures assets or property of such
Subsidiary at the sites identified (see Schedule 6.27, Item 7 for a listing of
such Debt and sites).  

 

--------------------------------------------------------------------------------

Schedule 6.17

 

Existing Investments

 

See Schedule 5.14 for a listing of direct and indirect Subsidiaries of Sponsor
in which Sponsor has made an Investment.

 

Various promissory notes issued to Sponsor by franchise partners or other
entities as listed below on this Schedule 6.17.

 

Limited liability company interests or limited partner interests held by Sponsor
or a Subsidiary in franchise partners as follows:

 

 

(a)

50% ($501,000) in connection with RT Minneapolis Franchise, LLC;

 

(b)

50% ($501,000) in connection with RT Omaha Franchise, LLC;

 

(c)

50% ($501,000) in connection with RT KCMO Franchise, LLC;

 

(d)

50% ($501,000) in connection with RT New England Franchise, LLC;

 

(e)

50% ($501,000) in connection with RT Western Missouri Franchise, LLC;

 

(f)

50% ($501,000) in connection with RT St. Louis Franchise, LLC;

 

(g)

1% each ($1,000 each) in connection with each other Franchise Partner and the
right to increase such ownership to 50% or more as allowed in the Franchise
Partner Program.

 

--------------------------------------------------------------------------------

Effective as of May 1, 2008:

 

 

Original

Outstanding

Note

Payoff

 

Debt

Balance

Date

Date

 

 

 

 

 

RT Chicago Franchise, LLC.................

7,038,000

719,000

03/27/00

03/27/11

RT Long Island Franchise, LLC............

1,437,000

1,437,000

03/31/06

05/10/09

RT St. Louis Franchise, LLC..................

2,055,000

1,987,000

12/05/01

12/05/15

RT Minneapolis Franchise, LLC...............

1,528,000

1,007,000

10/12/98

08/12/10

RT Indianapolis Franchise, LLC...............

1,250,000

1,446,000

12/05/01

12/05/12

RT Utah Franchise, LLC.......................

1,300,000

1,300,000

01/07/05

01/01/09

 

 

 

 

 

 

 

 

 

 

RTI Lines of credit:

 

 

 

 

RT Denver Franchise, L.P...................

 

265,000

 

 

RT Seattle Franchise, LLC.............

 

65,000

 

 

RT Las Vegas Franchise, LLC.............

 

45,000

 

 

RT Minneapolis Franchise, LLC...........

 

300,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8,571,000

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule 6.21

 

Restrictive Agreements

 

          1. Restrictive agreements provided for in, or in other documents or
agreements executed in connection with, the Amended and Restated Revolving
Credit Agreement in the amount of $500,000,000 by and among Sponsor, Bank of
America, N.A., as Administrative Agent, and each of the lenders party thereto
dated as of February 28, 2007 as amended or modified from time to time, together
with any renewal or replacement thereof.

 

          2. Liens and/or restrictive agreements provided for in, or in other
documents or agreements executed in connection with, the Financing Agreement
between Sponsor and Citicorp Leasing, Inc. (“Citicorp”) as amended or modified
from time to time whereby Sponsor agrees to provide a letter of credit to
Citicorp as partial guaranty of up to $20 million in construction/development
financing by Citicorp to Sponsor’s Franchise Partners. The maximum amount of
Sponsor’s possible letter of credit under the Citicorp facility is $8.0 million.

 

          3. Liens and/or restrictive agreements provided for in, or in other
documents or agreements executed in connection with, the Program and Support
Agreement by and between Sponsor and General Electric Capital Business Asset
Funding Corporation dated as of January 2002 as amended or modified from time to
time, whereby Company guarantees no more than 30% of the then outstanding
aggregate of franchisee loans subject to the Program and Support Agreement if an
unpaid balance remains under any such loan to a franchisee after lender has
realized its rights in the collateral subject to the loan.

 

 

--------------------------------------------------------------------------------

Schedule 6.27

 

Indebtedness

 

1. Indebtedness in the estimated contingent amount of $842,103 arising under the
Program and Support Agreement by and between Company and General Electric
Capital Business Asset Funding Corporation dated as of January 2002 as amended
or modified from time to time, whereby Company guarantees no more than 30% of
the then outstanding aggregate of franchisee loans subject to the Program and
Support Agreement if an unpaid balance remains under any such loan to a
franchisee after lender has realized its rights in the collateral subject to the
loan. The Program and Support Agreement was terminated effective July 1, 2004.

 

2. Indebtedness in the estimated contingent amount of $4,108,808 arising under
the Financing Agreement by and between Company and CitiCorp Leasing, Inc. dated
as of July 1, 2004 as amended or modified from time to time, whereby Company
guarantees up to $2,666,000 of a participating franchisee’s loan subject to the
program. The Financing Agreement was terminated on July 1, 2007. This loan is
secured by a letter of credit in the amount of $4,200,335.

 

3. Indebtedness totaling $12,880,278 evidenced pursuant to various letters of
credit issued primarily in connection with Company’s workers compensation and
casualty insurance programs.

 

4. From time to time, Company indemnifies certain lenders to Company’s
franchisees, wherein Company agrees to pay a portion of franchisee debt
allocated to specific leased property encumbered by such debt if such franchisee
defaults under its loan to the indemnified lender due to a failure to obtain (i)
certain landlord consents to subletting the property by the Company to the
franchisee or (ii) lease extensions for specific leased property. In the event
of such payment, the indemnified lender assigns to Company all of its rights in
the related collateral.

 

5. Company’s covenants in favor of Metropolitan Knoxville Airport Authority (the
“Authority”) in connection with the Food and Beverage Concession Agreement dated
September 1, 1999, between the Authority and RT McGhee-Tyson, LLC, a Subsidiary,
wherein Company agrees to provide continuing working capital to RT McGhee Tyson,
LLC during the term of the Concession Agreement.

 

6. The Company has entered into a Distribution Agreement and an Agreement
Respecting Employee Benefit Matters as amended or modified from time to time
(collectively referred to as sharing agreements) with Morrison Fresh Cooking,
Inc. (acquired by Piccadilly Cafeterias, Inc.) and Morrison Management
Specialists, Inc. (formerly Morrison Health Care, Inc. and acquired by Compass
Group, PLC) providing for the assumption of liabilities and cross-indemnities
designed to allocate, generally, among these three companies, financial
responsibility for liabilities arising out of or in connection with business
activities prior to the March, 1996 “spin-off” transaction.

 

 

 

--------------------------------------------------------------------------------

 

7. FORMER FRANCHISE PARTNER (ACQUIRED) INDEBTEDNESS

 

(all figures in 000's)

 

MORTGAGEE

TOTAL

 

 

 

 

 

RT Tampa Franchise, L.P. Debt:

 

 

 

GE - Cooper Creek Construction

609

 

 

GE - Healthpark Construction

1,192

 

RT Michiana Franchise, LLC Debt:

 

 

 

GE - Acquisition - Note 28525

1,775

 

 

GE - Acquisition - Note 28651

2,713

 

 

GE - Battle Creek Construction

848

 

RT Orlando Franchise, L.P. Debt:

 

 

 

GE - Bellair

785

 

 

GE - Leesburg

797

 

 

GE - Palm Coast Construction

1,496

 

RT South Florida Franchise, L.P. Debt:

 

 

 

GE - Deerfield Construction

599

 

 

GE - Homestead Construction

488

 

 

GE - Pompano Construction

754

 

RT West Palm Beach Franchise, L.P. Debt:

 

 

 

GE - Wellington FF&E

186

 

 

GE - Palm City Construction

1,462

 

 

GE - Palm City FF&E

164

 

 

GE - Royal Palm Construction

1,448

 

 

GE - Royal Palm FF&E.

70

 

 

GE - Sebastian

1,591

 

 

GE - Stuart

1,548

 

 

GE - Acquisition Debt

731

 

RT Detroit Franchise, LLC Debt:

 

 

 

GE - Saline Construction

1,413

 

 

GE - Saline FF&E

191

 

 

GE - Novi Construction

1,949

 

 

GE - Novi FF&E

260

 

 

GE - S. Canton Construction

1,246

 

 

GE - S. Canton FF&E

312

 

 

GE - Acquisition Debt

3,108

 

RT Michigan Franchise, LLC Debt:

 

 

 

GE - Cadillac Construction

1,325

 

 

GE - Port Huron Construction

881

 

 

--------------------------------------------------------------------------------

 

 

 

GE - Gaylord Construction

1,608

 

 

GE - Traverse City Construction

287

 

 

GE - Traverse City FF&E

133

 

 

GE - Acquisition Debt

4,804

 

 

GE - Clarkston Construction

1,241

 

 

GE - Clarkston FF&E

212

 

 

GE - Mt. Pleasant Construction

1,188

 

 

GE - Mt. Pleasant FF&E

130

 

 

 

 

 

Total GE Capital

39,544

 

 

 

 

 

 

 

 

 

Irwin – RT Detroit Franchise, LLC

 

2,961

 

Amresco – RT Tampa Franchise, L.P.

 

2,039

 

Amresco – RT Orlando Franchise, L.P.

 

1,403

 

Mortage for Gulfport Restaurant

 

50

 

Capital Lease – Housing facility for training

 

170

 

Capital Lease – Equipment leases

15

 

TOTAL RUBY TUESDAY, INC.

46,187

 

 

 

 

 

 

 

 

 

 

 

 

* Former franchise partner (acquired) indebtedness balances are as of May 1,
2008.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Annex I to Exhibit B

 

 

ANNEX 1 TO THE SUBSIDIARY GUARANTY AGREEMENT

 

SUPPLEMENT NO. [ ] dated as of [ ], to the Subsidiary Guaranty Agreement (the
“Guaranty Agreement”) dated as of November 19, 2004 among each of the
subsidiaries listed on Schedule I thereto (each such Subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of RUBY TUESDAY, INC., a Georgia
corporation (the “Sponsor”), in favor of BANK OF AMERICA, N.C., a national
banking association, as Servicer (the “Servicer”) and the Participants (as
defined in the Loan Facility Agreement referred to below).

 

          A.        Reference is made to (i) the Amended and Restated Loan
Facility Agreement dated as of November 19, 2004 (as amended, supplemented or
otherwise modified from time to time, the “Loan Facility Agreement”), among the
Sponsor, the banks and financial institutions from time to time party thereto
(the “Participants”) and Bank of America, N.A., as Servicer and (ii) the Pledge
Agreement dated as of May __, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”), by and among the
Sponsor and the Guarantors and Bank of America, N.A., as collateral agent (the
“Collateral Agent”) for the benefit of the Secured Creditors (as such term is
defined in the Pledge Agreement).

 

          B.        Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty Agreement,
the Loan Facility Agreement and the Pledge Agreement.

 

          C.        The Guarantors have entered into the Guaranty Agreement in
order to induce the Servicer, on behalf of the Participants, to make Loans and
to issue Letters of Credit. . [Pursuant to Section 6.9 of the Loan Facility
Agreement, each Material Subsidiary acquired or formed after the Fourth
Amendment Closing Date or any Subsidiary that becomes a Material Subsidiary
after the Fourth Amendment Closing Date is required to enter into the Guaranty
Agreement as a Guarantor.] [Pursuant to Section 6.10 of the Loan Facility
Agreement, if at the end of any Fiscal Quarter of the Sponsor, (i) the total
assets of Subsidiaries that are not Guarantors constitute more than five percent
(5%) of the total assets of the Consolidated Companies, or (ii) the Consolidated
Net Income of Subsidiaries that are not Guarantors constitute more than five
percent (5%) of the Consolidated Net Income of the Consolidated Companies, then
the appropriate number of Subsidiaries are required is required to enter into
the Guaranty Agreement as Guarantors.] [Pursuant to Section 6.10B of the Credit
Agreement, if at any time any Domestic Subsidiary that is not a Guarantor
provides a guarantee of any Person’s obligations with respect to the Senior Note
Purchase Agreement, then such Domestic Subsidiary is required to enter into the
Guaranty Agreement as a Guarantor.] Section 19 of the Guaranty Agreement
provides that additional Subsidiaries of the Sponsor may become Guarantors under
the Guaranty Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of the Sponsor (the “New Guarantor”)
is executing this Supplement in accordance with the requirements of the Loan
Facility Agreement to become a Guarantor under the Guaranty Agreement in order
to induce the Servicer, on behalf of the Participants, to make additional Loans
and to issue additional Letters of Credit and as consideration for Loans
previously made and Letters of Credit previously issued.

 

CHAR1\1060814v2

Exhibit B

 



--------------------------------------------------------------------------------

Accordingly, the Servicer and the New Guarantor agree as follows:

 

          SECTION 1.  In accordance with Section 19 of the Guaranty Agreement,
the New Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guaranty Agreement shall be deemed to
include the New Guarantor. The Guaranty Agreement is hereby incorporated herein
by reference.

 

          SECTION 2.  The New Guarantor represents and warrants to the Servicer,
the Collateral Agent and the Participants that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

          SECTION 3.  The New Guarantor represents and warrants to the Servicer,
the Collateral Agent and the Participants that the exact legal name of the New
Guarantor, as it appears in its certificate of incorporation, is as set forth on
the signature page hereto. The New Guarantor further represents and warrants
that its (i) jurisdiction of incorporation, (ii) number of shares of each class
of capital stock outstanding, (iii) number and percentage of outstanding shares
of each class owned by the New Guarantor or any of its subsidiaries and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect to such capital
stock is as set forth on Schedule 1.

 

          SECTION 4.  This Supplement may be executed in counterparts each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Servicer shall have received counterparts of this Supplement that bear the
signatures of the New Guarantor. Delivery of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

          SECTION 5.  Except as expressly supplemented hereby, the Guaranty
Agreement shall remain in full force and effect.

 

          SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

 

          SECTION 7.  In case any one or more of the provisions contained in
this Supplement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the

 

CHAR1\1060814v2

Exhibit B

 



--------------------------------------------------------------------------------

economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

          SECTION 8.  All communications and notices hereunder shall be in
writing and given as provided in Section 13 of the Guaranty Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Sponsor.

 

          SECTION 9.  The New Guarantor agrees to reimburse the Servicer for its
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges actually incurred of counsel
for the Servicer.

 

CHAR1\1060814v2

Exhibit B

 



--------------------------------------------------------------------------------

                        IN WITNESS WHEREOF, the New Guarantor has duly executed
this Supplement to the Guaranty Agreement as of the day and year first above
written.

 

 

[Name of New Guarantor]

 

 

By:_____________________________

 

Name:

 

Title:

 

Address:


CHAR1\1060814v2

Exhibit B

 



--------------------------------------------------------------------------------

Schedule 1

 

1.          Corporate Structure.  Set forth below hereof is a complete and
accurate list as of the date hereof with respect to the New Guarantor: (i)
jurisdiction of incorporation, (ii) number of shares of each class of capital
stock outstanding, (iii) number and percentage of outstanding shares of each
class owned by the New Guarantor or any of its subsidiaries and (iv) number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and all other similar rights with respect to such capital stock.

 

 

CHAR1\1060814v2

Exhibit B

 



--------------------------------------------------------------------------------

 

Exhibit G

 

Intercreditor Agreement

EXECUTION COPY

 

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

Dated as of May 21, 2008

 

By and Among

 

BANK OF AMERICA, N.A.,

as Collateral Agent

 

And

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT FACILITY
ON BEHALF OF THE REVOLVING CREDIT FACILITY LENDERS,

 

BANK OF AMERICA, N.A., AS SERVICER FOR THE FRANCHISE LOAN FACILITY ON BEHALF OF
THE FRANCHISE LOAN FACILITY PARTICIPANTS,

 

And

 

THE INSTITUTIONAL INVESTORS LISTED ON SCHEDULE 3 HERETO, AS NOTEHOLDERS

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

SECTION

HEADING

PAGE

SECTION 1.

Definitions

3

 

Section 1.1.

Definitions

3

 

Section 1.2.

Effectiveness of this Agreement

9

SECTION 2.

Relationships Among Secured Parties

9

 

Section 2.1.

Equal and Ratable Sharing of Collateral

9

 

Section 2.2.

Restrictions on Actions

10

 

Section 2.3.

Representations and Warranties

11

 

Section 2.4.

Cooperation; Accountings

12

 

Section 2.5.

Termination Note Agreement, Revolving CreditFacility
Agreement or Franchise Loan Facility
Agreement                                                          12

SECTION 3.

Appointment and Authorization of Collateral Agent

12

SECTION 4.

Agency Provisions

13

 

Section 4.1.

Delegation of Duties

13

 

Section 4.2.

Exculpatory Provisions

13

 

Section 4.3.

Reliance by Collateral Agent

14

 

Section 4.4.

Knowledge or Notice of Default or Event of Default

14

 

Section 4.5.

Non-Reliance on Collateral Agent and Other Creditors

14

 

Section 4.6.

Indemnification

15

 

Section 4.7.

Collateral Agent in Its Individual Capacity

16

 

Section 4.8.

Successor Collateral Agent

16

SECTION 5.

Actions by the Collateral Agent

18

 

Section 5.1.

Duties and Obligations

18

 

Section 5.2.

Notification of Default

18

 

Section 5.3.

Exercise of Remedies

18

 

Section 5.4.

Changes to Security Documents

18

 

Section 5.5.

Release of Collateral

18

 

Section 5.6.

Other Actions

18

 

Section 5.7.

Cooperation

19

 

Section 5.8.

Distribution of Proceeds

19

 

Section 5.9.

Authorized Investments

20

 

Section 5.10.

Determination of Amount of Senior Secured Obligations

21

 

Section 5.11.

Reinstatement

22

SECTION 6.

Bankruptcy Proceedings

22

SECTION 7.

Miscellaneous

23

 

--------------------------------------------------------------------------------

 

Section 7.1.

Creditors; Other Collateral

23

 

Section 7.2.

Marshalling

23

 

Section 7.3.

Consents, Amendments, Waivers

23

 

Section 7.4.

Governing Law

23

 

Section 7.5.

Parties in Interest

23

 

Section 7.6.

Counterparts

24

 

Section 7.7.

Termination

24

 

Section 7.8.

Notices

24

 

--------------------------------------------------------------------------------

ATTACHMENTS TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT:

 

Schedule 1 – Information relating to the Noteholders

 

Exhibit A – List of Security Documents

 

 

--------------------------------------------------------------------------------

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

THIS INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT dated as of May 21, 2008
(this “Agreement”), is entered into by and among Bank of America, N.A., in its
capacity as Collateral Agent (as hereinafter defined), Bank of America, N.A., in
its capacity as administrative agent (the “Revolving Credit Facility Agent”)
under the Revolving Credit Facility Agreement (as hereinafter defined) on behalf
of itself and each of the Revolving Credit Facility Secured Creditors (as
hereinafter defined), Bank of America, N.A., in its capacity as servicer (the
“Franchise Loan Facility Servicer”) under the Franchise Loan Facility Agreement
(as hereinafter defined) on behalf of itself and each of the Franchise Loan
Facility Secured Creditors (as hereinafter defined), each of the institutional
investors listed on Schedule 1 attached hereto (each a “Noteholder” and
collectively, the “Noteholders”), the Company (as hereinafter defined) and the
Guarantors (as hereinafter defined).

RECITALS:

A.  Ruby Tuesday, Inc., a Georgia corporation (the “Company”), is concurrently
herewith entering into that certain Amended and Restated Note Purchase Agreement
dated as of May 21, 2008 (the “Note Agreement”) with the institutional investors
listed on Schedule A attached thereto, (the “Holders”), said Note Agreement
amends and restates that certain Note Purchase Agreement dated as of April 1,
2003 (as amended by that certain First Amendment dated as of October 1, 2003 and
that certain Second Amendment dated as of November 30, 2007, the “Original Note
Agreement”) pursuant to which the original purchasers purchased $150,000,000
aggregate principal amount of the Company’s Senior Notes consisting of
$85,000,000 aggregate principal amount of its 4.69% Senior Notes, Series A, due
April 1, 2010 (as heretofore amended, the “Original Series A Notes”) and
$65,000,000 aggregate principal amount of its 5.42% Senior Notes, Series B, due
April 1, 2013 (as heretofore amended, the “Original Series B Notes”; said
Original Series B Notes together with the Original Series A Notes are
collectively referred to herein as the “Original Notes”). Pursuant to the Note
Agreement, the Company is concurrently herewith amending and restating the
Original Notes to be in the forms of the Notes (as defined in the Note
Agreement) attached to the Note Agreement and is issuing such Notes (herein, the
“Senior Secured Notes”) to the Holders.

B.  The Company has heretofore entered into that certain Amended and Restated
Revolving Credit Agreement dated as of February 28, 2007 with the Revolving
Credit Facility Lenders, the Revolving Credit Facility Agent, Bank of America,
N.A., as issuing bank (the “Issuing Bank”) and swingline lender (as amended by
that certain First Amendment to Amended and Restated Revolving Credit Agreement
dated as of November 30, 2007 and that certain Limited Waiver Agreement dated as
of February 29, 2008, the “Original Revolving Credit Facility Agreement”),
pursuant to which the Revolving Credit Facility Lenders provide to the Company a
revolving credit loan maturing February 23, 2012 in an amount not to exceed
$500,000,000. The Company is concurrently herewith entering into that certain
Second Amendment to Amended and Restated Revolving Credit Agreement dated as of
May 21, 2008 (the “Second Amendment to Revolving Credit Facility Agreement”) to
the Original Revolving Credit Facility Agreement (the Original Revolving Credit
Facility Agreement as amended by the Second Amendment to Revolving Credit
Facility Agreement being herein referred to as the “Revolving Credit Facility
Agreement”).

 



 

--------------------------------------------------------------------------------

C.  The Company has heretofore entered that certain Amended and Restated Loan
Facility Agreement and Guaranty dated as of November 19, 2004 with the Franchise
Loan Facility Servicer, AmSouth Bank, as Documentation Agent, SunTrust Bank, as
Co-Syndication Agent, and Wachovia Bank, N.A., as Co-Syndication Agent, and the
Participants party thereto (as amended by that certain First Amendment to
Amended and Restated Loan Facility Agreement and Guaranty dated as of September
8, 2006, that certain Second Amendment to Amended and Restated Loan Facility
Agreement and Guaranty dated as of February 28, 2007 and that certain Third
Amendment to Amended and Restated Loan Facility Agreement and Guaranty dated as
of November 30, 2007, the “Original Franchise Loan Facility Agreement”),
pursuant to which the Franchise Loan Facility Participants provide to certain
franchisees of the Company revolving credit loans maturing no later than October
5, 2011 in an aggregate amount not to exceed $48,000,000 and which revolving
credit loans are guaranteed by the Company. The Company is concurrently herewith
entering into that certain Fourth Amendment to Amended and Restated Loan
Facility Agreement and Guaranty dated as of May 21, 2008 (the “Fourth Amendment
to Franchise Loan Facility Agreement”) to the Original Franchise Loan Facility
Agreement (the Original Franchise Loan Facility Agreement as amended by the
Fourth Amendment to the Franchise Loan Facility Agreement being herein referred
to as the “Franchise Loan Facility Agreement”).

D.  The obligations of the Company to the Noteholders under the Note Agreement,
the Senior Secured Notes and the other Senior Note Documents (as hereafter
defined), the obligations of the Company to the Revolving Credit Facility
Lenders, the Revolving Credit Facility Agent and the Issuing Bank under the
Revolving Credit Facility Agreement and the other Revolving Credit Facility Loan
Documents (as hereinafter defined), the obligations of the Company to the
Franchise Loan Facility Servicer and the Franchise Loan Facility Participants
under the Franchise Loan Facility Agreement and the other Franchise Loan
Facility Documents (as hereinafter defined) and the other Senior Secured
Obligations (as hereinafter defined) will be secured equally and ratably by the
Collateral (as hereinafter defined) pursuant to certain documents set forth on
Exhibit A hereto and the other Security Documents and administered in accordance
with the terms and conditions hereof. The Noteholders, the Revolving Credit
Facility Agent on behalf of the Revolving Credit Facility Lenders and the
Franchise Loan Facility Servicer on behalf of the Franchise Loan Facility
Participants desire to appoint Bank of America, N.A. as the collateral agent
(the “Collateral Agent”) to act on behalf of the Noteholders, the Revolving
Credit Facility Lenders and the Franchise Loan Facility Participants regarding
the Collateral, all as more fully provided herein. The parties hereto have
entered into this Agreement to, among other things, further define the rights,
duties, authority and responsibilities of the Collateral Agent and the
relationship between the Noteholders, the Revolving Credit Facility Lenders and
the Franchise Loan Facility Participants regarding their equal and ratable
interests in the Collateral.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

-2-

 



 

--------------------------------------------------------------------------------

SECTION 1.

DEFINITIONS.

Section 1.1.     Definitions. The following terms shall have the meanings
assigned to them below in this Section 1.1 or in the provisions of this
Agreement referred to below:

“Affiliate” shall mean at any time, and (a) with respect to any Person, any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) with respect to the Company or any Subsidiary, any
Person beneficially owning or holding, directly or indirectly, 5% or more of any
class of voting or equity interests of the Company or any Subsidiary or any
Person of which the Company and its Subsidiaries beneficially own or hold, in
the aggregate, directly or indirectly, 5% or more of any class of voting or
equity interests. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.

“Agreement” is defined in the preamble hereof, and shall include such agreement
as amended, restated, supplemented or otherwise modified in accordance with its
terms.

“Bankruptcy Proceeding” shall mean, with respect to any Person, a general
assignment by such Person for the benefit of its creditors, or the institution
by or against such Person of any proceeding seeking relief as debtor, or seeking
to adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts, under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for such Person or for any substantial part of its property.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in Chicago, Illinois, Charlotte, North Carolina or
Knoxville, Tennessee are required or authorized to be closed.

“Cash Equivalent Investments” shall mean, (a) direct obligations of the United
States Government or any agencies thereof and obligations guaranteed by the
United States Government, in each case having remaining terms to maturity of not
more than 30 days; and (b) certificates of deposit, time deposits and
acceptances, having remaining terms to maturity of not more than 60 days issued
by United States banks which have a combined capital and surplus of at least
$1,000,000,000 and having an “A” rating or better assigned thereto by Standard &
Poor’s Ratings Group, a Division of The McGraw Hill Companies, Inc. or Moody’s
Investors Service, Inc.

“Collateral” shall mean all collateral under, and cash received in respect of,
the Security Documents.

“Collateral Agent” shall be the party identified as such in the Recitals hereof,
and its successors and permitted assigns.

 

-3-

 



 

--------------------------------------------------------------------------------

“Commitment” shall mean (a) in respect of the Revolving Credit Facility
Agreement, the commitment of the Revolving Credit Facility Lenders to fund
borrowing requests by the Company or participate in Revolving Credit Facility
Letters of Credit or the Issuing Bank to issue Revolving Credit Facility Letters
of Credit, in accordance with the Revolving Credit Facility Agreement and (b) in
respect of the Franchise Loan Facility Agreement, the commitment of the
Franchise Loan Facility Servicer to fund advances to franchisees designated by
the Company or to issue Franchise Loan Facility Letters of Credit in accordance
with the Franchise Loan Facility Agreement or of the Franchise Loan Facility
Participants to participate in advances to the franchisees or to participate in
Franchise Loan Facility Letters of Credit.

“Company Proceeds” shall have the meaning assigned thereto in Section 2.1(c).

“Creditor” shall mean any one of the Noteholders, the Revolving Credit Facility
Secured Creditors, the Franchise Loan Facility Secured Creditors, but, in each
case, only in such capacity, and any successors and permitted assigns to the
interests in the Senior Secured Obligations owing to any such Person in such
capacity.

“Default” shall mean any event or condition, the occurrence of which would, with
the lapse of time or the giving of notice, or both, constitute an Event of
Default.

“Default Notice” shall have the meaning assigned thereto in Section 5.2.

“Enforcement Event” shall mean (a) the commencement of a Bankruptcy Proceeding
with respect to the Company or any Subsidiary, (b) the acceleration of the
Senior Secured Notes or the obligations under the Revolving Credit Facility
Agreement or the Franchise Loan Facility Agreement or (c) the exercise of any
remedy by the Collateral Agent against the Company or any Subsidiary with
respect to the Collateral.

“Event of Default” shall mean any event or occurrence which would constitute (a)
an “Event of Default” under the terms of the Note Agreement, the Revolving
Credit Facility Agreement or any Security Document or (b) a “Credit Event” under
the terms of the Franchise Loan Facility Agreement.

“Existing Guaranties” shall mean the Guaranty Agreement (as defined in the Note
Agreement), the Subsidiary Guaranty Agreement (as defined in the Revolving
Credit Facility Agreement) and any Subsidiary Guaranty Agreement (as defined in
the Franchise Loan Facility Agreement) as each is in effect on the date hereof
and as each may be amended, restated, supplemented, replaced or otherwise
modified in accordance with the terms thereof.

“Fee Letter” shall mean the fee letter dated as of the date hereof by and
between the Company and the Collateral Agent.

“Financing Documents” means the Franchise Loan Facility Documents, the Revolving
Credit Facility Documents and the Senior Note Documents.

“Franchise Loan Facility Agreement” shall have the meaning assigned thereto in
the Recital hereof, and shall include such agreement as amended, restated,
replaced, supplemented or otherwise modified in accordance with its terms or as
refinanced.

 

-4-

 



 

--------------------------------------------------------------------------------

“Franchise Loan Facility Agreement Obligations” means the “Guaranteed
Obligations” under and as defined in the Franchise Loan Facility Agreement as in
effect on the date hereof.

“Franchise Loan Facility Documents” shall mean the Franchise Loan Facility
Agreement, the Existing Guaranties in favor of the Franchise Loan Facility
Participants and all guaranties, fee letters, mortgages, security agreements,
pledge agreements, documents, certificates and instruments relating to, arising
out of, or in any way connected therewith or any of the transactions
contemplated thereby.

“Franchise Loan Facility Letters of Credit” shall mean all the letters of credit
issued under or pursuant to the Franchise Loan Facility Agreement.

“Franchise Loan Facility Participant Exposure” shall mean, as of any date of
determination, for any Franchise Loan Facility Participant, the amount of such
Franchise Loan Facility Participant’s Participating Commitment; provided that,
if (a) a Bankruptcy Proceeding with respect to the Company or any Guarantor has
been commenced, (b) any of the Senior Secured Obligations have been accelerated
(which acceleration has not been rescinded) or (c) such Franchise Loan Facility
Participant has terminated its Commitment, then “Franchise Loan Facility
Participant Exposure” shall mean, as of such date of determination, for such
Franchise Loan Facility Participant, such Franchise Loan Facility Participant’s
Funded Participant’s Interest.

“Franchise Loan Facility Participants” shall mean the financial institutions
from time to time party to the Franchise Loan Facility Documents as Participants
thereunder and as defined therein and their successors and permitted assigns.

“Franchise Loan Facility Secured Creditors” shall mean the Franchise Loan
Facility Servicer and the Franchise Loan Facility Participants.

“Franchise Loan Facility Servicer” shall have the meaning assigned thereto in
the Recital hereof and shall include its successors and assigns.

“Funded Participant’s Interest” shall have the meaning assigned thereto in the
Franchise Loan Facility Agreement as in effect on the date hereof.

“Guarantor” shall mean any Guarantor under an Existing Guaranty or any other
guaranty in respect of indebtedness existing under the Note Agreement, the
Revolving Credit Facility Agreement or the Franchise Loan Facility Agreement.

“Hedging Agreements” shall mean the Hedging Agreements under and as defined in
the Revolving Credit Facility Agreement.

“Indemnity Share” shall have the meaning assigned thereto in Section 4.6.

“Issuing Bank” is defined in the preamble hereof, and shall include any
successor thereof.

 

-5-

 



 

--------------------------------------------------------------------------------

“Letter of Credit Collateral Account” shall have the meaning assigned thereto in
Section 5.8 hereof.

“Letter of Credit Exposure” shall mean, at any time and without duplication, the
sum of (a) the aggregate undrawn portion of all uncancelled and unexpired
Letters of Credit and (b) the aggregate unpaid reimbursement obligations of the
Company in respect of drawings under any Letter of Credit.

“Letters of Credit” shall mean the collective reference to the Revolving Credit
Facility Letters of Credit and the Franchise Loan Facility Letters of Credit.

“Lien” shall mean, with respect to any Person, any mortgage, pledge, security
interest, lien (statutory or otherwise), charge, encumbrance, hypothecation,
assignment, deposit arrangement, or other arrangement having the practical
effect of the foregoing or any preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever or any interest or
title of any vendor, lessor, lender or other secured party to or of such Person
under any conditional sale or other title retention agreement or capital lease,
upon or with respect to any property or asset of such Person (including in the
case of stock, stockholder agreements, voting trust agreements and all similar
arrangements).

“Make-Whole Amount” shall have the meaning assigned thereto in the Note
Agreement as in effect on the date hereof.

“Majority Creditors” shall mean (a) Noteholders holding at least 51% of the
aggregate outstanding principal amount of the indebtedness evidenced by the
Senior Secured Notes, (b) Revolving Credit Facility Lenders holding at least 51%
of the aggregate amount of the Revolving Credit Facility Lender Exposure of all
Revolving Credit Facility Lenders and (c) Franchise Loan Facility Participants
holding at least 51% of the aggregate amount of the Franchise Loan Facility
Participant Exposure of all Franchise Loan Facility Participants, in each case,
voting as a separate class.

“Non-Indemnifying Creditor” shall have the meaning assigned thereto in Section
4.6.

“Note Agreement” shall have the meaning assigned thereto in the Recitals hereof,
and shall include such agreement as amended, restated, replaced, supplemented or
otherwise modified in accordance with its terms or as refinanced.

“Noteholders” shall mean the parties identified as such in the Recitals hereof,
and their successors and permitted assigns.

“Notice of Default” shall mean a notice pursuant to Section 5.2 hereof from the
Collateral Agent to the Creditors of the occurrence of an Event of Default.

“Participating Commitment” shall have the meaning assigned thereto in the
Franchise Loan Facility Agreement as in effect on the date hereof.

 

-6-

 



 

--------------------------------------------------------------------------------

“Person” shall mean an individual, corporation, partnership, limited liability
company, trust or unincorporated organization, and a government or agency or
political subdivision thereof.

“Requisite Creditors” shall mean (a) the Noteholders holding obligations under
the Senior Secured Notes, the approval of which is required to approve any
contemplated amendment or modification of, termination or waiver of any
provision of or consent to any departure from the terms of this Agreement under
the terms of the Note Agreement, (b) the Revolving Credit Facility Creditors the
approval of which is required to approve any contemplated amendment or
modification of, termination or waiver of any provision of or consent to any
departure from the terms of this Agreement under the terms of the Revolving
Credit Facility Agreement and (c) the Franchise Loan Facility Creditors the
approval of which is required to approve any contemplated amendment or
modification of, termination or waiver of any provision of or consent to any
departure from the terms of this Agreement under the terms of the Franchise Loan
Facility Agreement, in each case, voting as a separate class.

“Returned Amount” shall have the meaning assigned thereto in Section 5.11.

“Revolving Commitment” shall have the meaning assigned thereto in the Revolving
Credit Facility Agreement as in effect on the date hereof.

“Revolving Credit Exposure” shall have the meaning assigned thereto in the
Revolving Credit Facility Agreement as in effect on the date hereof.

“Revolving Credit Facility Agent” shall have the meaning assigned thereto in the
Recitals hereof, and shall include its successors and permitted assigns.

“Revolving Credit Facility Agreement” shall have the meaning assigned thereto in
the Recitals hereof, and shall include such agreement as amended, restated,
replaced, supplemented or otherwise modified in accordance with its terms or as
refinanced.

“Revolving Credit Facility Agreement Obligations” shall mean the “Obligations”
under and as defined in the Revolving Credit Facility Agreement as in effect on
the date hereof.

“Revolving Credit Facility Documents” shall mean the Revolving Credit Facility
Agreement, the Revolving Credit Notes, the Existing Guaranties in favor of the
Revolving Credit Facility Lenders and all fee letters, guaranties, mortgages,
security agreements, pledge agreements, documents, certificates and instruments
relating to, arising out of, or in any way connected therewith or any of the
transactions contemplated thereby.

“Revolving Credit Facility Lender Exposure” shall mean, as of any date of
determination, for any Revolving Credit Facility Lender, the amount of such
Revolving Credit Facility Lender’s Revolving Commitment; provided that, if (a) a
Bankruptcy Proceeding with respect to the Company or any Guarantor has been
commenced, (b) any of the Senior Secured Obligations have been accelerated
(which acceleration has not been rescinded) or (c) such Revolving Credit
Facility Lender has terminated its Commitment, then “Revolving Credit Facility
Lender Exposure” shall mean, as of such date of determination, for such
Revolving Credit Facility Lender, such Revolving Credit Facility Lender’s
Revolving Credit Exposure.

 

-7-

 



 

--------------------------------------------------------------------------------

“Revolving Credit Facility Lenders” shall mean the financial institutions from
time to time party to the Revolving Credit Facility Agreement as Lenders
thereunder and as defined therein and their successors and permitted assigns.

“Revolving Credit Facility Letters of Credit” shall mean all letters of credit
issued under or pursuant to the Revolving Credit Facility Agreement.

“Revolving Credit Facility Secured Creditors” shall mean the Revolving Credit
Facility Agent, the Issuing Bank, the Revolving Credit Facility Lenders and such
Revolving Credit Facility Lenders and the Affiliates of Revolving Credit
Facility Lenders which are parties to any Hedging Agreement with the Company or
any Guarantor.

“Revolving Credit Notes” shall mean the “Revolving Credit Notes” under and as
defined in the Revolving Credit Facility Agreement as in effect on the date
hereof.

“Security” shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.

“Security Documents” shall mean the documents set forth on Exhibit A hereto
including the Fee Letter and all other agreements, documents and instruments
relating to, arising out of, or in any way connected with any of the foregoing
documents or granting to the Collateral Agent Liens to secure the Senior Secured
Obligations, whether now or hereafter executed, each as amended or amended and
restated in conjunction herewith, or as may be amended, restated, replaced,
supplemented or otherwise modified from time to time hereafter in accordance
with the terms hereof. Security Documents shall not include the Note Agreement,
the Senior Secured Notes, the Subsidiary Guaranty (as defined in the Note
Agreement), the Revolving Credit Notes, the Subsidiary Guaranty Agreement (as
defined in the Revolving Credit Facility Agreement), any Subsidiary Guaranty
Agreement (as defined in the Franchise Loan Facility Agreement), the Revolving
Credit Facility Agreement or the Franchise Loan Facility Agreement.

“Senior Note Documents” shall mean the Note Agreement, the Senior Secured Notes,
the Existing Guaranties in favor of the Noteholders and all other guaranties,
mortgages, security agreements, pledge agreements, documents, certificates and
instruments relating to, arising out of, or in any way connected therewith or
any of the transactions contemplated thereby.

“Senior Secured Notes” shall have the meaning assigned thereto in the Recitals
hereof.

“Senior Secured Obligations” shall mean collectively (a) the indebtedness,
obligations and liabilities of the Company and its Affiliates (including,
without limitation, the Guarantors) to the Noteholders under the Senior Note
Documents (including, but not limited to, all unpaid principal of, Make-Whole
Amount, if any, and accrued and unpaid interest on the Senior Secured Notes),
(b) the indebtedness, obligations and liabilities of the Company and its
Affiliates (including, without limitation, the Guarantors) to the Revolving
Credit Facility Secured Creditors under the Revolving Credit Facility Documents
(including, but not limited to, all amounts owed in respect of Hedging
Agreements of the Company or its Affiliates owing to a Revolving Credit Facility
Secured Creditor or any of its Affiliates) and any other Revolving Credit
Facility Agreement Obligation and (c) the indebtedness, obligations and
liabilities of the Company and its Affiliates (including, without limitation,
the Guarantors) to the Franchise Loan Facility

 

-8-

 



 

--------------------------------------------------------------------------------

Secured Creditors under the Franchise Loan Facility Documents and any other
Franchise Loan Facility Agreement Obligation, in each case whether now existing
or hereafter arising, joint or several, direct or indirect, absolute or
contingent, due or to become due, matured or unmatured, liquidated or
unliquidated, arising by contract, operation of law or otherwise, and all
obligations of the Company and their Affiliates to the Creditors arising out of
any extension, refinancing or refunding of any of the foregoing obligations.

“Subsidiary” shall mean, as to any Person, any corporation, association or other
business entity in which at least a majority of the outstanding voting
securities shall be beneficially owned, directly or indirectly, by such Person.
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.

Section 1.2.     Effectiveness of this Agreement. The effectiveness of this
Agreement is conditioned upon the execution and delivery of (a) this Agreement
by the Collateral Agent, the Noteholders, the Revolving Credit Facility Agent
and the Franchise Loan Facility Servicer, (b) the Note Agreement by each of the
parties thereto and the Senior Secured Notes by the Company, (c) the Second
Amendment to Revolving Credit Facility Agreement by each of the parties thereto,
(d) the Fourth Amendment to the Franchise Loan Facility Agreement by each of the
parties thereto and (e) the Security Documents by each of the parties thereto
that are necessary for such agreements to be legally effective.

SECTION 2.

RELATIONSHIPS AMONG SECURED PARTIES.

 

Section 2.1.

Equal and Ratable Sharing of Collateral.

(a)       The equal and ratable sharing of Collateral by the Creditors as
provided for by this Agreement shall not be altered or otherwise affected by any
amendment, modification, supplement, extension, renewal, restatement or
refinancing of any of the Note Agreement, the Revolving Credit Facility
Agreement, the Franchise Loan Facility Agreement or the institution of any
Bankruptcy Proceeding unless expressly agreed to in writing by the Requisite
Creditors.

(b)       Notwithstanding the order or time of attachment of, or the order,
time, or manner of perfection or the order or time of filing or recordation of
any document or instrument, or other method of perfecting any Lien which may
have heretofore been, or may hereafter be, granted to, or created in favor of,
any Creditor (in its capacity as such) in any property or assets included or
intended to be included in the Collateral, and notwithstanding any conflicting
terms or conditions which may be contained in any Financing Document or Security
Document and notwithstanding any provision of the Uniform Commercial Code (as in
effect in any applicable jurisdiction) or other applicable law, the Collateral
Agent shall have a senior priority lien on and security interest in the
Collateral. No Creditor (in its capacity as such) shall have apart from its
interest as provided herein and in the Security Documents, (i) any Lien on or
security interest in the property and assets included in the Collateral or (ii)
any Lien on or security interest in any other property or assets of the Company
or any Subsidiary, and, notwithstanding the foregoing, to the extent any
Creditor acquires any such Liens or security interests, such Creditor shall be
deemed to (and by its acceptance of this Agreement agrees to) hold

 

-9-

 



 

--------------------------------------------------------------------------------

those Liens and security interests for the ratable benefit of all Creditors and
such property or assets shall be deemed a part of the Collateral.

(c)       All proceeds received by the Collateral Agent or any Creditor upon the
sale, exchange, collection, foreclosure, or other disposition of or realization
upon all or any part of the Collateral, in each case pursuant to the exercise of
remedies under any Financing Document or any Security Document, or upon any
collection or enforcement under any guaranty of the Senior Secured Obligations
in connection with, or during the existence of, an Enforcement Event (together,
the “Company Proceeds”), which term shall include, without limitation, (i) the
proceeds of any liquidation, foreclosure sale, enforcement of any Lien, or other
realization upon any Collateral or of any collection or enforcement under any
guaranty of the Senior Secured Obligations, together with any other sums
thereafter received by any Creditor or the Collateral Agent as part of the
Collateral (including, without limitation, all amounts received by the
Collateral Agent or any Creditor pursuant to the exercise by it of any right of
set off in respect of the Senior Secured Obligations held by it) and (ii) the
proceeds of any distributions of Collateral received by any Creditor or the
Collateral Agent in respect of any amounts owing to it under any of the
Financing Documents following any marshaling of the assets of the Company
(whether in bankruptcy, reorganization, winding up proceedings or similar
proceedings, or otherwise), or following confirmation of any plan of arrangement
or plan of reorganization of Company or any guarantor, shall be distributed
among the Creditors and the Collateral Agent as set forth in Section 5.8.

Section 2.2.     Restrictions on Actions. Each Creditor agrees that, so long as
any Senior Secured Obligations are outstanding, the provisions of this Agreement
shall provide the exclusive method by which any Creditor may exercise rights and
remedies under the Security Documents. Therefore, each Creditor shall, for the
mutual benefit of all Creditors, except as permitted under this Agreement:

(a)       refrain from taking or filing any action, judicial or otherwise, to
enforce any rights or pursue any remedy under the Security Documents, except for
delivering notices hereunder;

(b)       refrain from (1) selling any Senior Secured Obligations to the Company
or any Affiliate of the Company or (2) accepting any guaranty of, or any other
security for, the Senior Secured Obligations from the Company or any Affiliate
of the Company, except (i) the Existing Guaranties, (ii) any guaranties required
by Section 9.6 of the Note Purchase Agreement or Sections 5.10, 5.11 or 5.13 of
the Revolving Credit Facility Agreement or Sections 6.9, 6.10 or 6.10B of the
Franchise Loan Facility Agreement and (iii) any other guaranty or security
granted to the Collateral Agent for the benefit of all Creditors; and

(c)       refrain from exercising any rights or remedies under the Security
Documents which have or may have arisen or which may arise as a result of a
Default or Event of Default;

 

-10-

 



 

--------------------------------------------------------------------------------

provided, however, that nothing contained in subsections (a) through (c) above,
shall prevent any Creditor from exercising any remedy under its documents that
does not exercise a right under the Security Document or constitute a demand for
payment under the Existing Guaranties (or any other guaranty permitted by
Section 2.2(b)). For the avoidance of doubt, the Creditors agree that none of
the following shall be restricted by the provisions of this Agreement: (i)
imposing a default rate of interest in accordance with the Note Agreement, the
Revolving Credit Facility Agreement or the Franchise Loan Facility Agreement, as
applicable, (ii) ceasing to honor requests for credit extensions of any kind
including the issuance, extension or increase of Letters of Credit, (iii)
ceasing to continue or make Eurodollar Loans under and as defined in the
Revolving Credit Facility Agreement or ceasing to continue or make Adjusted LIBO
Rate Loans under and as defined in the Franchise Loan Facility Agreement, (iv)
raising any defenses in any action in which it has been made a party defendant
or has been joined as a third party, except that the Collateral Agent may direct
and control any defense directly relating solely to the Collateral or any one or
more of the Security Documents but not relating to any Creditor, which shall be
governed by the provisions of this Agreement or (v) exercising any right of
setoff, recoupment or similar right; provided that the amounts so set-off or
recouped shall constitute Collateral for purposes of this Agreement and the
Creditor shall promptly cause such amounts to be delivered to the Collateral
Agent for deposit in the Special Trust Account.

 

Section 2.3.

Representations and Warranties.

(a)       Each of the parties hereto represents and warrants to the other
parties hereto that:

(i)        the execution, delivery and performance by such Person of this
Agreement has been duly authorized by all necessary corporate proceedings and
does not and will not contravene any provision of law, its charter or by-laws or
any amendment thereof, or of any indenture, agreement, instrument or undertaking
binding upon such Person; and

(ii)       the execution, delivery and performance by such Person of this
Agreement will result in a valid and legally binding obligation of such Person
enforceable in accordance with its terms.

(b)       The Revolving Credit Facility Agent represents and warrants to the
other parties hereto that it is authorized to execute this Agreement on behalf
of itself and each other Revolving Credit Facility Secured Creditor and the
execution, delivery and performance by the Revolving Credit Facility Agent of
this Agreement will result in a valid and legally binding obligation of each
Revolving Credit Facility Secured Creditor enforceable in accordance with its
terms.

(c)       The Franchise Loan Facility Servicer represents and warrants to the
other parties hereto that it is authorized to execute this Agreement on behalf
of itself and each other Franchise Loan Facility Secured Creditor and the
execution, delivery and performance by the Franchise Loan Facility Servicer of
this Agreement will result in a valid and legally binding obligation of each
Franchise Loan Facility Secured Creditor enforceable in accordance with its
terms.

 

-11-

 



 

--------------------------------------------------------------------------------

Section 2.4.     Cooperation; Accountings. Each of the Creditors will, upon the
reasonable request of another Creditor, from time to time execute and deliver or
cause to be executed and delivered such further instruments, and do and cause to
be done such further acts as may be necessary or proper to carry out more
effectively the provisions of this Agreement. Each of the Noteholders, the
Franchise Loan Facility Servicer on behalf of the Franchise Loan Facility
Secured Creditors, and the Revolving Credit Facility Agent on behalf of the
Revolving Credit Facility Secured Creditors agree to provide to each other upon
reasonable request a statement of all payments received in respect of Senior
Secured Obligations.

Section 2.5.     Termination of Note Agreement, Revolving Credit Facility
Agreement or Franchise Loan Facility Agreement. Upon payment in full of all
Senior Secured Obligations to any Creditor, and, in the case of the Revolving
Credit Facility Lenders, the termination of such Revolving Credit Facility
Lender’s Commitment and the expiration or cancellation of all Letters of Credit
issued by such Revolving Credit Facility Lender under such facility and in the
case of the Franchise Loan Facility Participants, the termination of such
Franchise Loan Facility Participant’s Commitment and the expiration or
cancellation of all Letters of Credit issued by such Franchise Loan Facility
Participant under such facility, such Creditor (a “Former Creditor”) shall,
subject to Section 5.11 hereof, cease to be bound by this Agreement; provided,
however, if all or any part of any payments to any Creditor made prior to such
Former Creditor ceasing to be a party to this Agreement become a Returned
Amount, then this Agreement in respect of such Former Creditor shall be renewed
as of such date and shall thereafter continue in full force and effect to the
extent of the Senior Secured Obligations so invalidated, set aside or repaid.

SECTION 3.

APPOINTMENT AND AUTHORIZATION OF COLLATERAL AGENT.

(a)       Each Creditor and each other holder of a Senior Secured Obligations by
its acceptance thereof hereby designates and appoints Bank of America, N.A. as
the Collateral Agent of such Creditor under this Agreement and the Security
Documents. The appointment made by this Section 3(a) is given for valuable
consideration and coupled with an interest and, subject to Section 4.8, is
irrevocable so long as the Senior Secured Obligations, or any part thereof,
shall remain unpaid or any Revolving Credit Facility Lender or Franchise Loan
Facility Participant is obligated to fund its Commitment or make or fund any
advances under the Letters of Credit.

(b)       Each Creditor and each other holder of a Senior Secured Obligations by
its acceptance thereof hereby irrevocably authorizes Bank of America, N.A. as
the Collateral Agent for such Creditor to (1) execute and enter into each of the
Security Documents and all other instruments relating to said Security
Documents, (2) take action on its behalf expressly permitted to perfect,
maintain and preserve the Liens granted thereby, (3) execute instruments of
release or to take such other action necessary to release Liens upon the
Collateral to the extent authorized by this Agreement or the Financing Documents
or the Requisite Creditors, (4) act as its agent for perfection and (5) exercise
such other powers and perform such other duties as are, in each case, expressly
delegated to the Collateral Agent by the terms hereof together with such powers
as are reasonably incidental thereto.

 

-12-

 



 

--------------------------------------------------------------------------------

(c)       Notwithstanding any provision to the contrary elsewhere in this
Agreement or the Security Documents, the Collateral Agent shall not have any
duties or responsibilities except those expressly set forth herein or therein
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into the Security Documents or this Agreement or
otherwise be deemed to exist for, be undertaken by or apply to the Collateral
Agent.

(d)       The relationship between the Collateral Agent and each of the
Creditors is that of an independent contractor. The use of the term “Collateral
Agent” is for convenience only and is used to describe, as a form of convention,
the independent contractual relationship between the Collateral Agent and each
of the Creditors. Nothing contained in this Agreement nor the other Security
Documents shall be construed to create an agency, trust or other fiduciary
relationship between the Collateral Agent and any of the Creditors or the
Company. As an independent contractor empowered by the Creditors to exercise
certain rights and perform certain duties and responsibilities hereunder and
under the other Security Documents, the Collateral Agent is nevertheless a
“representative” of the Creditors, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the
Creditors and the Collateral Agent with respect to all Collateral. Such actions
include the designation of the Collateral Agent as “secured party”, “mortgagee”
or the like on all financing statements and other documents and instruments,
whether recorded or otherwise, relating to the attachment, perfection, priority
or enforcement of any security interests, mortgages or deeds of trust in
collateral security intended to secure the payment or performance of any of the
Senior Secured Obligations, all for the benefit of the Creditors and the
Collateral Agent.

SECTION 4.

AGENCY PROVISIONS.

Section 4.1.     Delegation of Duties. The Collateral Agent may exercise its
powers and execute any of its duties under this Agreement and the Security
Documents by or through employees, agents or attorneys-in-fact and shall be
entitled to take and to rely on advice of counsel concerning all matters
pertaining to such powers and duties. The Collateral Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Collateral Agent may utilize the
services of such Persons as the Collateral Agent in its sole discretion may
determine, and all reasonable fees and expenses of such Persons shall be borne
by the Company (and shall constitute a Senior Secured Obligation under the
Security Documents and hereunder) and shall be subject to the indemnity
provisions of Section 4.6.

Section 4.2.     Exculpatory Provisions. Neither the Collateral Agent nor any of
the Collateral Agent’s officers, directors, employees, agents, attorneys-in-fact
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
Security Document (except for its or such Person’s own gross negligence or
willful misconduct) or (b) responsible in any manner to any of the Creditors for
any recitals, statements, representations or warranties made by the Company or
any officer, representative, agent or employee thereof contained in any Security
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by, the

 

-13-

 



 

--------------------------------------------------------------------------------

Collateral Agent under or in connection with this Agreement or any Security
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of the Security Documents or for any failure of the Company to
perform its obligations thereunder. The Collateral Agent shall be under no
obligation to the Creditors to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, the
Security Documents or any of the Senior Note Documents, the Revolving Credit
Facility Documents or the Franchise Loan Facility Documents.

Section 4.3.     Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Company), independent accountants and other experts selected by the
Collateral Agent. The Collateral Agent shall be fully justified in failing or
refusing to take action under this Agreement or any Security Document unless it
shall first receive such advice or concurrence of the Majority Creditors as is
contemplated by Section 5 hereof and it shall first be indemnified to its
reasonable satisfaction by the Creditors against any and all liability and
expense which may be incurred by it by reason of taking, continuing to take or
refraining from taking any such action. The Collateral Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the Security Documents in accordance with the provisions of Section 5.6
hereof and in accordance with written instructions of the Majority Creditors
pursuant to Section 5.3 hereof, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Creditors and all future
holders of the Senior Secured Obligations.

Section 4.4.     Knowledge or Notice of Default or Event of Default. The
Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Collateral Agent has
received written notice from a Creditor or the Company referring to the Note
Agreement, the Revolving Credit Facility Agreement or the Franchise Loan
Facility Agreement, describing such Default or Event of Default, setting forth
in reasonable detail the facts and circumstances thereof and stating that the
Collateral Agent may rely on such notice without further inquiry; provided that
the failure of any Creditor to provide such notice shall not impair any rights
of such Creditor hereunder.

Section 4.5.     Non-Reliance on Collateral Agent and Other Creditors. Each
Creditor expressly acknowledges that except as set forth in Section 2.3(a)
hereof, neither the Collateral Agent nor any of the Collateral Agent’s officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it. Each Creditor represents that it has,
independently and without reliance upon the Collateral Agent or any other
Creditor, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Company. Each Creditor also represents that it will, independently and without
reliance upon the Collateral Agent or any other Creditor, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under the Security Documents and this Agreement and to make such
investigation as it deems necessary to inform itself as to the

 

-14-

 



 

--------------------------------------------------------------------------------

business, operations, property, financial and other condition and
creditworthiness of the Company. The Collateral Agent shall have no duty or
responsibility to provide any Creditor with information concerning the business,
operations, property, financial or other condition, or creditworthiness of
Company that may come into the possession of the Collateral Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

 

Section 4.6.

Indemnification.

(a)       Each Creditor agrees to indemnify the Collateral Agent and its
employees, directors, officers, agents and attorneys-in-fact in their capacity
as such (to the extent not reimbursed by the Company and without limiting the
obligation of the Company to do so), ratably according to its respective share
of the sum of the aggregate outstanding principal amount of indebtedness
evidenced by the Senior Secured Notes and the aggregate amount of Revolving
Credit Facility Lender Exposure and Franchise Loan Facility Participant Exposure
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following an Event of Default or the payment of the Senior Secured
Obligations) be imposed on, incurred by or asserted against the Collateral Agent
arising out of or relating to the Security Documents, the actions or omissions
of the Collateral Agent specifically required or permitted by this Agreement or
the Security Documents or the exercise of remedies pursuant to written
instructions of the Majority Creditors pursuant to Section 5.3 hereof; provided
that no Creditor shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Collateral Agent’s
gross negligence or willful misconduct. If any Creditor (a “Non-Indemnifying
Creditor”) fails to tender payment of its ratable share of any of such
Indemnified Liabilities (its “Indemnity Share”), then the Collateral Agent is
hereby expressly granted the right thereafter to, and shall, withhold from any
distributions of Collateral otherwise payable to such Non-Indemnifying Creditor
an amount equal to its Indemnity Share remaining unpaid at such time of receipt
of such distributions and apply such amount withheld in satisfaction of such
Indemnity Share. The Collateral Agent shall also have the right to collect from
such Non-Indemnifying Creditor, or withhold from any distributions to otherwise
be made to such Non-Indemnifying Secured Creditor, the Collateral Agent’s
reasonable costs and expenses incurred in collecting such Non-Indemnifying
Creditor’s Indemnity Share. The agreements in this Section 4.6(a) shall survive
the payment of the Senior Secured Obligations, the resignation or removal of the
Collateral Agent and the termination of this Agreement, the Security Documents
and the Financing Documents.

(b)       The Company agrees to indemnify the Collateral Agent its employees,
directors, officers, agents and attorneys-in-fact in their capacity as such from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever (including, without limitation, reasonable attorneys’ fees and
expenses) which may at any time (including, without limitation, at any time
following an Event of Default or the payment of the Senior Secured Obligations)
be imposed on, incurred by or asserted against the Collateral Agent arising out
of or relating to (i) the Security Documents, (ii) the actions or omissions of
the

 

-15-

 



 

--------------------------------------------------------------------------------

Collateral Agent specifically required or permitted by this Agreement or the
Security Documents or the exercise of remedies pursuant to written instructions
of the Majority Creditors pursuant to Section 5.3 hereof, (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company, and regardless of whether any Person
to be indemnified hereunder is a party thereto, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of such indemnitee and (iv) the payment, failure to pay, or
delay in payment of any taxes in respect of the granting of security under this
Agreement or the Security Documents, any stamp or other taxes in respect of
Senior Secured Obligations, or any other taxes imposed upon or assessed against
the Collateral Agent relating to or, in connection with its services hereunder
and thereunder (but excluding therefrom net income taxes and franchise taxes in
lieu of net income taxes imposed on the Collateral Agent as a result of a
present or former connection between the jurisdiction of the governmental
authority imposing such tax and the Collateral Agent (except a connection
arising solely from the Collateral Agent having executed, delivered or performed
its obligations or received a payment under, or enforced, any of the Security
Documents or any of the Financing Documents), provided that the Company shall
not be liable under this Section 4.6(b) for any such loss, claim, damage,
liability, expense or obligation incurred by the Collateral Agent to the extent
resulting from its own gross negligence or willful misconduct. It is the express
intention of the parties hereto that each Person to be indemnified hereunder
shall be indemnified and held harmless against any and all losses, liabilities,
claims or damages arising out of or resulting from the ordinary, sole or
contributory negligence of such Person. The Company shall also reimburse any
Creditor upon demand for any indemnification obligation in respect of which such
Creditor shall become liable to the Collateral Agent as contemplated by Section
4.6(a) of this Agreement. The indemnity rights set forth in this Section 4.6(b)
shall survive the payment of the Senior Secured Obligations, the resignation or
removal of the Collateral Agent and the termination of this Agreement, the
Security Documents and the Financing Documents.

Section 4.7.     Collateral Agent in Its Individual Capacity. Bank of America,
N.A. and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Company and its Affiliates as though
such Person was not the Collateral Agent hereunder. With respect to any
obligations owed to it under the Revolving Credit Facility Agreement or under
the Franchise Loan Facility Agreement, Bank of America, N.A. shall have the same
rights and powers under this Agreement as any Creditor and may exercise the same
as though it were not the Collateral Agent, and the terms “Creditor” and
“Creditors” shall include the Collateral Agent in its individual capacity.

 

Section 4.8.

Successor Collateral Agent.

(a)       The Collateral Agent may resign at any time upon 60 days’ written
notice to the Creditors and the Company and may be removed at any time, with or
without cause, by the Majority Creditors by written notice delivered to the
Company, the Collateral Agent and the Creditors. If the Collateral Agent is also
a Revolving Credit Facility Lender or Franchise Loan Facility Participant, then
the holders of at least 51% of

 

-16-

 



 

--------------------------------------------------------------------------------

the outstanding principal amount of the indebtedness evidenced by the Senior
Secured Notes may remove the Collateral Agent at any time. After any resignation
or removal hereunder of the Collateral Agent, the provisions of this Section 4
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it in connection with its agency hereunder while it was the Collateral
Agent under this Agreement.

(b)       Upon receiving written notice of any such resignation or removal, a
successor Collateral Agent shall be appointed by the Majority Creditors;
provided, however, that such successor Collateral Agent shall be (1) a bank or
trust company having a combined capital and surplus of at least $1,000,000,000,
subject to supervision or examination by a Federal or state banking authority;
and (2) authorized under the laws of the jurisdiction of its incorporation or
organization to assume the functions of the Collateral Agent. If a successor
Collateral Agent shall not have been appointed pursuant to this Section 4.8(b)
within such 60 day period after the Collateral Agent’s resignation or upon
removal of the Collateral Agent then any Creditor or the Collateral Agent
(unless the Collateral Agent is being removed) may petition a court of competent
jurisdiction for the appointment of a successor Collateral Agent. Such court
shall, after such notice as it may deem proper, appoint a successor Collateral
Agent meeting the qualifications specified in this Section 4.8(b). The Creditors
hereby consent to such petition and appointment so long as such criteria are
met.

(c)       The resignation or removal of a Collateral Agent shall take effect on
the day specified in the notice described in Section 4.8(a), unless previously a
successor Collateral Agent shall have been appointed and shall have accepted
such appointment, in which event such resignation or removal shall take effect
immediately upon the acceptance of such appointment by such successor Collateral
Agent, provided, however, that no such resignation or removal shall be effective
hereunder unless and until a successor Collateral Agent shall have been
appointed and shall have accepted such appointment.

(d)       The appointment of a successor Collateral Agent pursuant to Section
4.8(b) shall become effective upon the acceptance of the appointment as
Collateral Agent hereunder by a successor Collateral Agent. Upon such effective
appointment, the successor Collateral Agent shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Collateral
Agent. Such appointment and designation shall be full evidence of the right and
authority to act as Collateral Agent hereunder and all Collateral, power,
trusts, duties, documents, rights and authority of the previous Collateral Agent
shall rest in the successor, without any further deed or conveyance. The
predecessor Collateral Agent shall, nevertheless, on the written request of the
Majority Creditors or successor Collateral Agent, execute and deliver any other
such instrument transferring to such successor Collateral Agent all the
Collateral, properties, rights, power, trust, duties, authority and title of
such predecessor. The Company, to the extent requested by the Majority Creditors
or the Collateral Agent shall procure any and all documents, conveyances or
instruments and execute the same, to the extent required, in order to reflect
the transfer to the successor Collateral Agent.

 

-17-

 



 

--------------------------------------------------------------------------------

SECTION 5.

ACTIONS BY THE COLLATERAL AGENT.

Section 5.1.     Duties and Obligations. The duties and obligations of the
Collateral Agent are only those set forth in this Agreement and in the Security
Documents.

Section 5.2.     Notification of Default. If the Collateral Agent has been
notified in writing that a Default or an Event of Default has occurred, the
Collateral Agent shall notify the Creditors and may notify the Company of such
determination. Any Creditor which has actual knowledge of a Default or an Event
of Default, shall deliver to the Collateral Agent a written statement to such
effect (a “Default Notice”). Failure to deliver a Default Notice to the
Collateral Agent, however, shall not (a) constitute a waiver of such Default or
Event of Default by the Creditors or (b) impair any rights of such Creditor
hereunder. No Default Notice from any Creditor shall be required to be given (i)
if such Event of Default is waived or cured by amendment prior to the time a
Default Notice is delivered or (ii) if notice of such Event of Default has
previously been delivered to the Collateral Agent. Upon receipt of a Default
Notice or a notice as required by Section 4.4 from a Creditor, the Collateral
Agent shall promptly (and in any event no later than five (5) Business Days
after receipt of such notice in the manner provided in Section 7.8 hereof) issue
its “Notice of Default” to all Creditors. The Notice of Default may contain a
recommendation of actions by the Creditors and/or request instructions from the
Creditors as to specific matters and shall specify a date on which responses are
due.

Section 5.3.     Exercise of Remedies. The Collateral Agent shall take only such
actions and exercise only such remedies under the Security Documents as are
approved in a written notice delivered to the Collateral Agent and signed by the
Majority Creditors.

Section 5.4.     Changes to Security Documents. Any term of the Security
Documents may be amended, and the performance or observance by the parties to a
Security Document of any term of such Security Document may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the Collateral Agent only upon the written consent of the Requisite
Creditors.

Section 5.5.     Release of Collateral. Unless an Event of Default has occurred
and is continuing and the Collateral Agent shall have received a Default Notice
in connection therewith, the Collateral Agent may (but shall not be obligated
to), without the approval of the Majority Creditors as required by Section 5.3
hereof, release any Collateral under the Security Documents which is permitted
to be sold or disposed of by the Company and its Affiliates pursuant to the Note
Agreement, the Revolving Credit Facility Agreement and the Franchise Loan
Facility Agreement and execute and deliver such releases as may be necessary to
terminate of record the Collateral Agent’s security interest in such Collateral.
In determining whether any such release is permitted, the Collateral Agent may
rely upon the instructions or stipulation from the class of Majority Creditors
party to such agreement.

Section 5.6.     Other Actions. The Collateral Agent shall have the right to
take such actions, or omit to take such actions, hereunder and under the
Security Documents not inconsistent with the written instructions of the
Majority Creditors delivered pursuant to Section 5.3 hereof or the terms of this
Agreement, including actions the Collateral Agent deems necessary or appropriate
to perfect or continue the perfection of the Liens on the Collateral for

 

-18-

 



 

--------------------------------------------------------------------------------

the benefit of the Creditors. Except as otherwise provided by applicable law,
the Collateral Agent shall have no duty as to the collection or protection of
the Collateral or any income thereon, nor as to the preservation of rights
against prior parties, nor as to the preservation of rights pertaining to the
Collateral beyond those duties imposed by Section 207 of Article 9 of the
Uniform Commercial Code with respect to any Collateral in the Collateral Agent’s
actual possession.

Section 5.7.     Cooperation. To the extent that the exercise of the rights,
powers and remedies of the Collateral Agent in accordance with this Agreement
requires that any action be taken by any Creditor, such Creditor shall take such
reasonable action and cooperate with the Collateral Agent to reasonably ensure
that the rights, powers and remedies of all Creditors are exercised in full.

Section 5.8.     Distribution of Proceeds. All amounts owing with respect to the
Senior Secured Obligations shall be secured pro rata by the Collateral without
distinction as to whether some Senior Secured Obligations are then due and
payable and other Senior Secured Obligations are not then due and payable. Upon
any realization upon the Collateral and/or the receipt of any payments under any
Security Document after the occurrence of an Enforcement Event and any payments
under any Existing Guaranty and any other guaranty of any Senior Secured
Obligations, the Creditors agree that the proceeds thereof shall be applied:

first, to any amounts owing to the Collateral Agent by the Company or the
Creditors pursuant to this Agreement, the Fee Letter or the Security Documents,
including, without limitation, payment of expenses incurred by the Collateral
Agent with respect to maintenance and protection of the Collateral and of
expenses incurred with respect to the sale of or realization upon any of the
Collateral or the perfection, enforcement or protection of the rights of the
Creditors (including reasonable attorneys’ fees and expenses);

second, equally and ratably to the payment of all amounts of the Senior Secured
Obligations constituting reimbursement of expenses (including attorney fees and
other expenses of other professionals) and indemnities (other than breakage
costs) required to be paid pursuant to the Note Agreement, the Revolving Credit
Facility Agreement or the Franchise Loan Credit Facility Agreement;

third, equally and ratably to the payment of all amounts of interest outstanding
that constitute Senior Secured Obligations (other than any Make-Whole Amount or
breakage costs but including any periodic payments due under any Hedging
Agreement constituting a Senior Secured Obligation) and letter of credit fees,
commitment fees and administrative agent fees (such administrative agent fees
not to exceed the amount thereof required to be paid pursuant to the applicable
Financing Document as in effect on the date hereof) that constitute Senior
Secured Obligations and are required to be paid pursuant to any Financing
Document according to the aggregate amounts of such interest and fees then owing
to each Creditor;

fourth, equally and ratably to the payment of all outstanding amounts of
principal, Letter of Credit Exposure, the termination value of any Hedging
Agreement to the extent

 

-19-

 



 

--------------------------------------------------------------------------------

such Hedging Agreement has been terminated on or prior to the date of the
applicable distribution of proceeds, breakage compensation, prepayment premiums
and up to $25,000,000 of Make-Whole Amount, if any, which constitute Senior
Secured Obligations;

fifth, equally and ratably to all other amounts then due to the Creditors
(including, without limitation, any Make-Whole Amount not paid pursuant to
clause fourth above) under the Note Agreement, the Revolving Credit Facility
Agreement and the Franchise Loan Credit Facility Agreement;

sixth, equally and ratably to all Disallowed Obligations under the Note
Agreement, the Revolving Credit Facility Agreement and the Franchise Loan Credit
Facility Agreement; and

seventh, the balance, if any, shall be returned to the Company or such other
Persons as are entitled thereto.

Any payment pursuant to this Section 5.8 with respect to the outstanding amount
of any undrawn Letters of Credit shall be paid to the Collateral Agent for
deposit in an account (the “Letter of Credit Collateral Account”) to be held as
collateral for the Senior Secured Obligations and disposed of as provided
herein. On each date on which a payment is made to a beneficiary pursuant to a
draw on a Letter of Credit, the Collateral Agent shall distribute from the
Letter of Credit Collateral Account for application to the payment of the
reimbursement obligation due to the Revolving Credit Facility Lenders or the
Franchise Loan Facility Participants, as applicable, with respect to such draw
an amount equal to the product of (1) the amount then on deposit in the Letter
of Credit Collateral Account, and (2) a fraction, the numerator of which is the
amount of such draw and the denominator of which is the outstanding amount of
all undrawn Letters of Credit immediately prior to such draw. On each date on
which a reduction in the outstanding amount of undrawn Letters of Credit occurs
other than on account of a payment made to a beneficiary pursuant to a draw on a
Letter of Credit, then the Collateral Agent shall distribute from the Letter of
Credit Collateral Account an amount equal to the product of (i) the amount then
on deposit in the Letter of Credit Collateral Account, and (ii) a fraction, the
numerator of which is the amount of such reduction in the outstanding amount of
undrawn Letters of Credit and the denominator of which is the amount of all
undrawn Letters of Credit immediately prior to such reduction, which amount
shall be distributed as provided in the first paragraph of this Section 5.8. At
such time as the outstanding amount of all undrawn Letters of Credit is reduced
to zero, any amount remaining in the Letter of Credit Collateral Account, after
the distribution therefrom as provided above, shall be distributed as provided
in the first paragraph of this Section 5.8. All payments by the Collateral Agent
hereunder shall be made (u) if to a Noteholder, directly to the applicable
Noteholder, (x) if to any Revolving Credit Facility Secured Creditor, to the
Revolving Credit Facility Agent for the account of the applicable Revolving
Credit Facility Secured Creditor, (y) if to any Franchise Loan Facility Secured
Creditor, to the Franchise Loan Facility Servicer for the account of the
applicable Franchise Loan Facility Secured Creditor and (z) if to the Collateral
Agent, directly to the Collateral Agent.

Section 5.9.     Authorized Investments. Any and all funds held by the
Collateral Agent in its capacity as Collateral Agent, whether pursuant to any
provision of any of the Security

 

-20-

 



 

--------------------------------------------------------------------------------

Documents or otherwise, shall to the extent feasible within a reasonable time be
invested by the Collateral Agent in Cash Equivalent Investments. Any interest
earned on such funds shall be disbursed to the Creditors in accordance with
Section 5.8. The Collateral Agent may hold any such funds in a common interest
bearing account. The Collateral Agent shall have no duty to place funds held
pursuant to this Section 5.9 in investments which provide a maximum return;
provided, however, that the Collateral Agent shall to the extent feasible invest
funds in Cash Equivalent Investments with reasonable promptness. In the absence
of gross negligence or willful misconduct, the Collateral Agent shall not be
responsible for any loss of any funds invested in accordance with this Section
5.9.

 

Section 5.10.

Determination of Amount of Senior Secured Obligations.

(a)       In determining the amount of the Senior Secured Obligations owed to
each Creditor and the portions thereof which are due on account of principal,
interest, fees, or expenses or otherwise, the Collateral Agent may request from
each Creditor, and shall be entitled to rely upon, a statement from each
Creditor setting forth the Senior Secured Obligations owed to it in such detail
as shall permit the Collateral Agent to make the foregoing distributions. In the
event of any dispute between any Creditors as to the Senior Secured Obligations
owed to them or the amounts thereof, the Collateral Agent shall be entitled to
hold such portion of the proceeds to be distributed as are subject to such
dispute pending the resolution by the parties or pursuant to a judicial
determination.

(b)       If in connection with a Bankruptcy Proceeding of the Company any
portion of the Senior Secured Obligations referred to in clauses SECOND, THIRD,
FOURTH or FIFTH of Section 5.8 is determined to be unenforceable or is
disallowed (such portion to be hereinafter referred to as a “Disallowed
Obligation”), then such Disallowed Obligation shall not be included in the
calculation of amounts to be paid pursuant to clauses SECOND, THIRD, FOURTH or
FIFTH of Section 5.8 but shall be included in clause SIXTH of Section 5.8;
provided, that in no event shall a claim pursuant to an Existing Guaranty or any
other guaranty of a Senior Secured Obligation be included as a Disallowed
Obligation unless the Senior Secured Obligation which is guaranteed by such
Existing Guaranty or other guaranty also constitutes a Disallowed Obligation. In
no event shall any Creditor take any action to challenge, contest or dispute the
validity, extent, enforceability or priority of the Liens or claims of any other
Creditor on the Collateral, or that would have the effect of invalidating such
liens, or support any person who takes any such action. Each of the Creditors
agrees that it will not take any action to challenge, contest or dispute the
validity, extent, enforceability or the secured status of any other Creditor’s
claims against the Company (other than any such claim resulting from the breach
of this Agreement), or that would have the effect of invalidating such claim or
support any person who takes any such action. For the avoidance of doubt, a
Creditor’s claims that constitute Senior Secured Obligations shall be included
in any distribution of proceeds pursuant to Section 5.8 whether or not a Lien
held by such Creditor is invalidated or set aside. This Section 5.10(b) is
without prejudice to the obligation of the Revolving Credit Facility Lenders and
the Franchise Loan Facilities Participants to reimburse the Revolving Credit
Facility Agent and the Franchise Loan Facility Servicer, respectively, for fees,
expenses and other charges under the terms of the

 

-21-

 



 

--------------------------------------------------------------------------------

Revolving Credit Facility Agreement and the Franchise Loan Facility Agreement
irrespective of the disallowance of such fees, expenses or charges.

(c)       If in connection with a Bankruptcy Proceeding of Company, the fees and
expenses of the Collateral Agent referred to in clause First of Section 5.8 are
determined to be unenforceable or are disallowed, in whole or in part, each
Creditor agrees to pay its Indemnity Share of such fees and expenses.

Section 5.11.   Reinstatement. If at any time the Collateral Agent or any
Creditor shall be required to restore or return, or if such Person restores or
returns in good faith settlement of pending or threatened avoidance claims, to
the Company or to the bankruptcy estate of the Company any payments or
distributions theretofore applied to the Senior Secured Obligations or any
portion thereof, whether by reason of the insolvency, bankruptcy, reorganization
or other similar event in respect of the Company (a “Returned Amount”), then,
(a) the Collateral Agent (or Creditor, as applicable) shall promptly give notice
of the Returned Amount to each Creditor and (b) each of the Creditors shall
promptly transfer to the Collateral Agent (for reimbursement to the Collateral
Agent or such Creditor, as the case may be) such amounts as are necessary such
that each Creditor shall have received and retained the amount it would have
received under Section 5.8 had the Returned Amount not previously been
distributed (its “Returned Amount Share”). If any Creditor (a “Non-Returning
Secured Creditor”) fails to tender payment of its Returned Amount Share, then
the Collateral Agent is hereby expressly granted the right thereafter to, and
shall, withhold from any distributions otherwise payable to such Non-Returning
Secured Creditor an amount equal to its Returned Amount Share remaining unpaid
at such time of receipt of such distributions and apply such amount withheld in
satisfaction of such Returned Amount Share. The Collateral Agent shall also have
the right to collect from such Non-Returning Secured Creditor, or withhold from
any distributions under Section 5.8 to otherwise be made to such Non-Returning
Secured Creditor, the Collateral Agent’s reasonable costs and expenses incurred
in collecting such Non-Returning Secured Creditor’s Returned Amount Share. The
agreements in this Section 5.11 shall survive the payment of the Senior Secured
Obligations and the termination of the Financing Documents or this Agreement.

SECTION 6.

BANKRUPTCY PROCEEDINGS.

The following provisions shall apply during any Bankruptcy Proceeding of the
Company or any Affiliate of the Company:

(a)       The Collateral Agent shall act on the instructions of the Requisite
Creditors with respect to the administration of the Collateral in such
Bankruptcy Proceeding and each Creditor agrees to be bound by such instructions
with respect to matters pertaining to the Collateral.

(b)       Each Creditor shall be free to act independently on any issue not
directly relating solely to the Collateral. Each Creditor shall give prior
notice to the Collateral Agent of any action hereunder to the extent that such
notice is possible. If such prior notice is not given, such Creditor shall give
prompt notice following any action taken hereunder.

 

-22-

 



 

--------------------------------------------------------------------------------

(c)       Any proceeds of the Collateral received by any Creditor as a result
of, or during, any Bankruptcy Proceeding will be delivered promptly to the
Collateral Agent for distribution in accordance with Section 5.8.

SECTION 7.

MISCELLANEOUS.

Section 7.1.     Creditors; Other Collateral. The Creditors agree that all of
the provisions of this Agreement shall apply to any and all properties, assets
and rights of the Company and their Affiliates, including, without limitation,
the Guarantors, in which the Collateral Agent at any time acquires a security
interest or Lien pursuant to the Security Documents, the Note Agreement, the
Revolving Credit Facility Agreement or the Franchise Loan Facility Agreement
including, without limitation, real property or rights in, on or over real
property, notwithstanding any provision to the contrary in any mortgage,
security agreement, pledge agreement or other document purporting to grant or
perfect any Lien in favor of the Creditors or any of them or the Collateral
Agent for the benefit of the Creditors.

Section 7.2.     Marshalling. The Collateral Agent shall not be required to
marshall any present or future security for (including, without limitation, the
Collateral), or guaranties of, the Senior Secured Obligations or any of them, or
to resort to such security or guaranties in any particular order; and all of
each of such Person’s rights in respect of such security and guaranties shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that they lawfully may, the Creditors hereby agree that they will not
invoke any law relating to the marshalling of collateral which might cause delay
in or impede the enforcement of the Creditors’ rights under the Security
Documents or under any other instrument evidencing any of the Senior Secured
Obligations or under which any of the Senior Secured Obligations is outstanding
or by which any of the Senior Secured Obligations is secured or guaranteed.

Section 7.3.     Consents, Amendments, Waivers. All amendments, waivers or
consents of any provision of this Agreement shall be effective only if the same
shall be in writing and signed by the Requisite Creditors referred to in clause
(a) of the definition thereof, the Revolving Credit Facility Agent (acting upon
the direction of the Requisite Creditors referred to in clause (b) of the
definition thereof), the Franchise Loan Facility Servicer (acting upon the
direction of the Requisite Creditors referred to in clause (c) of the definition
thereof) and the Collateral Agent.

Section 7.4.     Governing Law. This Agreement shall be deemed to be a contract
under seal and shall for all purposes be governed by and construed in accordance
with the laws of the State of Illinois.

Section 7.5.     Parties in Interest. All terms of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto, including, without limitation, any
future holder of the Senior Secured Obligations; provided that no Creditor may
assign or transfer its rights hereunder or under the Security Documents without
such assignees or transferees agreeing, by executing an instrument in form and
substance reasonably acceptable to the Collateral Agent, to be bound by the
terms of this Agreement as though named herein; provided further, (a) that with
respect to the Revolving Credit Facility Secured Creditors (other than the
Revolving Credit Facility Agent) and the Franchise Loan Facility Creditors
(other than the Franchise Loan Facility Servicer), the

 

-23-

 



 

--------------------------------------------------------------------------------

requirements of this Section 7.5 shall be satisfied upon satisfaction of the
assignment provisions set forth in the Revolving Credit Facility Agreement or
the Franchise Loan Facility Agreement, as applicable and (b) that with respect
to the Revolving Credit Facility Agent and the Franchise Loan Facility Servicer,
the requirements of this Section 7.5 shall be satisfied upon the satisfaction of
the resignation of the Revolving Credit Facility Agent or the Franchise Loan
Facility Servicer in accordance with the terms of the Revolving Credit Facility
Agreement or the Franchise Loan Facility Agreement, as applicable, and
appointment of a successor thereto in accordance with the terms of the Revolving
Credit Facility Agreement or the Franchise Loan Facility Agreement, as
applicable.

Section 7.6.     Counterparts. This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one instrument. In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

Section 7.7.     Termination. Upon payment in full of the Senior Secured
Obligations in accordance with their respective terms, the termination of the
Commitments and the expiration or cancellation of all undrawn Letters of Credit
under the Revolving Credit Facility Documents and the Franchise Loan Facility
Documents, this Agreement shall terminate.

Section 7.8.     Notices. Except as otherwise expressly provided herein, all
notices, consents and waivers and other communications made or required to be
given pursuant to this Agreement shall be in writing and shall be delivered by
hand, mailed by registered or certified mail or prepaid overnight air courier,
or by facsimile communications, addressed as follows:

 

If to the Collateral Agent, at:

Bank of America, N.A.

Agency Management

231 South LaSalle Street

Mail Code: IL1-231-10-41

Chicago, Illinois 60604

Attention: Laura Call

Telephone: 312-828-3559

Facsimile: 877-207-2883

Email: laura.call@bankofamerica.com

 

 

If to any Revolving Credit Facility

c/o Revolving Credit Facility Agent,

 

Secured Creditor, at:

Bank of America, N.A.

Agency Management

231 South LaSalle Street

Mail Code: IL1-231-10-41

Chicago, Illinois 60604

Attention: Laura Call

Telephone: 312-828-3559

Facsimile: 877-207-2883

Email: laura.call@bankofamerica.com

 

-24-

 



 

--------------------------------------------------------------------------------

 

If to any Franchise Loan Facility

c/o Franchise Loan Facility Servicer

 

Secured Creditor, at:

Bank of America, N.A.

Agency Management

231 South LaSalle Street

Mail Code: IL1-231-10-41

Chicago, Illinois 60604

Attention: Laura Call

Telephone: 312-828-3559

Facsimile: 877-207-2883

Email: laura.call@bankofamerica.com

 

 

If to any Noteholder, at:

Such address as set forth for such Noteholder on Schedule 1 hereto

 

If to the Company, at:

Ruby Tuesday, Inc.

150 West Church Avenue

Maryville, Tennessee 37801

Attention: Chief Financial Officer

 

or at such other address for notice as the Collateral Agent, such Creditor or
the Company shall last have furnished in writing to the Person giving the
notice, provided that a notice by overnight air courier shall only be effective
if delivered at a street address designated for such purpose and a notice by
facsimile communication shall only be effective if made by confirmed
transmission at a telephone number designated for such purpose. Notwithstanding
any provision of this Agreement to the contrary, all notices to the Revolving
Credit Facility Secured Creditors shall be delivered to the Revolving Credit
Facility Agent and all notices to the Franchise Loan Facility Secured Creditors
shall be delivered to the Franchise Loan Facility Servicer. The obligation of
any Revolving Credit Facility Secured Creditor to give notice hereunder may be
satisfied by the giving of such notice by the Revolving Credit Facility Agent
and the obligation of any Franchise Loan Facility Secured Creditor to give
notice hereunder may be satisfied by the giving of such notice by the Franchise
Loan Facility Servicer.

 

-25-

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed as an instrument under seal by their authorized representatives as of
the date first written above.

 

BANK OF AMERICA, N.A., as Collateral Agent

 

By /s/ Anne M. Zeschke

Name: Anne M. Zeschke

 

Title:  

Assistant Vice President

 

 

BANK OF AMERICA, N.A., as Revolving Credit Facility Agent

 

By /s/ Anne M. Zeschke

Name: Anne M. Zeschke

Title: Assistant Vice President

 

 

BANK OF AMERICA, N.A., as Franchise Loan Facility Servicer

 

By /s/ Anne M. Zeschke

Name: Anne M. Zeschke

Title: Assistant Vice President

 

Signature page to Intercreditor

  and Collateral Agency Agreement

 

--------------------------------------------------------------------------------



THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, as a Noteholder

 

By /s/ Timothy S. Collins

Name: Timothy S. Collins

Title:  Its Authorized Representative

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, for its Group Annuity Separate
Account, as a Noteholder

 

By /s/ Timothy S. Collins

Name: Timothy S. Collins

Title:Authorized Representative

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Noteholder

 

By /s/ Billy B. Greer

 

Vice President

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, as a Noteholder

 

By: Prudential Investment Management, Inc.,

 

as Investment Manager

 

 

By /s/ Billy B. Greer

 

Vice President

 

 

PRUCO LIFE INSURANCE COMPANY, as a Noteholder

 

By /s/ Billy B. Greer

 

Assistant Vice President

 

Signature page to Intercreditor

  and Collateral Agency Agreement

 

--------------------------------------------------------------------------------

 

GIBRALTAR LIFE INSURANCE CO., LTD., as a Noteholder

 

By: Prudential Investment Management    (Japan), Inc., as Investment Manager

 

By: Prudential Investment Management, Inc., as Sub-Adviser

 

By /s/ Billy B. Greer

 

Vice President

 

 

ZURICH AMERICAN INSURANCE COMPANY, as a Noteholder

 

By: Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

By: Prudential Private Placement Investors, Inc. (as its General Partner)

 

By /s/ Billy B. Greer

 

Vice President

 

 

PHOENIX LIFE INSURANCE COMPANY, as a Noteholder

 

By /s/ John H. Beers

Name: John H. Beers

 

Title:  

Vice President

 

NATIONWIDE LIFE INSURANCE COMPANY, as a Noteholder

 

By /s/ Thomas M. Powers

Name: Thomas M. Powers

 

Title:   

Authorized Signatory

 

 

Signature page to Intercreditor

  and Collateral Agency Agreement

 

--------------------------------------------------------------------------------

 

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY, as a Noteholder

 

By /s/ Joseph P. Young

Name: Joseph P. Young

 

Title:  

Authorized Signatory

 

NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA, as a Noteholder

 

By /s/ Joseph P. Young

Name: Joseph P. Young

 

Title:  

Authorized Signatory

 

 

NATIONWIDE LIFE AND ANNUITY COMPANY OF AMERICA, as a Noteholder

 

By /s/ Joseph P. Young

Name: Joseph P. Young

 

Title:  

Authorized Signatory

 

 

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY, as a Noteholder

 

By /s/ Joseph P. Young

Name: Joseph P. Young

 

Title:  

Authorized Signatory

 

 

UNITED OF OMAHA LIFE INSURANCE COMPANY, as a Noteholder

 

By /s/ Curtis R. Caldwell

Name: Curtis R. Caldwell

 

Title:  

Senior Vice President

 

 

Signature page to Intercreditor

  and Collateral Agency Agreement

 

--------------------------------------------------------------------------------

COMPANION LIFE INSURANCE COMPANY, as a Noteholder

 

By /s/ Curtis R. Caldwell

Name: Curtis R. Caldwell

 

Title:  

Authorized Signer

 

 

MODERN WOODMEN OF AMERICA, as a Noteholder

 

By /s/ Douglas A. Pannier

Name: Douglas A. Pannier

 

Title:  

Portfolio Mgr. – Private Placements

 

 

ASSURITY LIFE INSURANCE COMPANY (successor in interest to Security Financial
Life Insurance Co.), as a Noteholder

 

By /s/ Victor Weber

Name: Victor Weber

 

Title:  

Senior Director- Investments

 

 

BANC OF AMERICA SECURITIES LLC, as a Noteholder

 

By /s/ Jonathan M. Barnes

Name: Jonathan M. Barnes

 

Title:  

Vice President

 

 

Signature page to Intercreditor

  and Collateral Agency Agreement

 

--------------------------------------------------------------------------------

Each of the undersigned hereby acknowledges (a) the terms of the foregoing
Agreement, (b) that the foregoing Agreement is for the sole benefit of the
Creditors and that it has no rights or benefits under such Agreement, and (c)
that the provisions of the foregoing Agreement may be waived, amended or
modified without its consent.

 

RUBY TUESDAY, INC.

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Senior Vice President

 

RTBD, INC.

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

President

 

RUBY TUESDAY, LLC

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

RT FINANCE, INC.

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

RUBY TUESDAY GC CARDS, INC.

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

 

 

Signature page to Intercreditor

  and Collateral Agency Agreement

 

--------------------------------------------------------------------------------

RT TAMPA FRANCHISE, LP

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

RT ORLANDO FRANCHISE, LP

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

RT SOUTH FLORIDA FRANCHISE, LP

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

RT NEW YORK FRANCHISE, LLC

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

RT SOUTHWEST FRANCHISE, LLC

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

RT MICHIANA FRANCHISE, LLC

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

 

Signature page to Intercreditor

  and Collateral Agency Agreement

 

--------------------------------------------------------------------------------

RT FRANCHISE ACQUISITION, LLC

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

RT KENTUCKY RESTAURANT HOLDINGS, LLC

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

RT FLORIDA EQUITY, LLC

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

RTGC, LLC

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

RT WEST PALM BEACH FRANCHISE, LP

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

RT MICHIGAN FRANCHISE, LLC

 

By /s/ Marguerite N. Duffy

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

 

Signature page to Intercreditor

  and Collateral Agency Agreement

 

--------------------------------------------------------------------------------

RT DETROIT FRANCHISE, LLC

 

By /s/ Marguerite N. Duffy

 

 

Name: Marguerite N. Duffy

 

Title:  

Vice President

 

 

Signature page to Intercreditor

  and Collateral Agency Agreement

 

--------------------------------------------------------------------------------

INFORMATION RELATING TO THE NOTEHOLDERS

 

THE NORTHWESTERN MUTUAL LIFE

  INSURANCE COMPANY

720 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention: Securities Department

Telecopier Number: (414) 665-7124

 

THE NORTHWESTERN MUTUAL LIFE

  INSURANCE COMPANY, for its Group

  Annuity Separate Account

720 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention: Securities Department

Telecopier Number: (414) 665-7124

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Managing Director

 

PRUDENTIAL RETIREMENT INSURANCE AND

ANNUITY COMPANY

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Managing Director

 

PRUCO LIFE INSURANCE COMPANY

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Managing Director

 

GIBRALTAR LIFE INSURANCE CO., LTD.

c/o Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Managing Director

 

SCHEDULE 1

(to Intercreditor and Collateral Agency Agreement)

 

--------------------------------------------------------------------------------



ZURICH AMERICAN INSURANCE COMPANY

c/o Prudential Capital Group

1170 Peachtree Street, Suite 500

Atlanta, GA 30309

Attention: Managing Director

 

NATIONWIDE LIFE INSURANCE COMPANY

One Nationwide Plaza (1-33-07)

Columbus, Ohio 43215-2220

Attention: Corporate Fixed-Income Securities

 

NATIONWIDE LIFE AND ANNUITY

INSURANCE COMPANY

One Nationwide Plaza (1-33-07)

Columbus, Ohio 43215-2220

Attention: Corporate Fixed-Income Securities

 

NATIONWIDE LIFE INSURANCE COMPANY

OF AMERICA

One Nationwide Plaza (1-33-07)

Columbus, Ohio 43215-2220

Attention: Corporate Fixed-Income Securities

 

NATIONWIDE MUTUAL FIRE INSURANCE

COMPANY

One Nationwide Plaza (1-33-07)

Columbus, Ohio 43215-2220

Attention: Investments

 

UNITED OF OMAHA LIFE INSURANCE

COMPANY

Mutual of Omaha Plaza

Omaha, Nebraska 68175-1011

Attention: 4-Investment Loan Administration

 

COMPANION LIFE INSURANCE COMPANY

c/o Mutual of Omaha Insurance Company

Mutual of Omaha Plaza

Omaha, Nebraska 68175-1011

Attention: 4-Investment Loan Administration

 

S-1-2

--------------------------------------------------------------------------------

 



PHOENIX LIFE INSURANCE COMPANY

c/o Phoenix Investment Partners, Ltd.

56 Prospect Street

Hartford, Connecticut 06115

Attention: Private Placements Division

Direct Number:

(860) 403-5519

Fax Number:

(860) 403-7248

 

MODERN WOODMEN OF AMERICA

1701 First Avenue

Rock Island, Illinois 61201

Attention: Investment Department

 

SECURITY FINANCIAL LIFE INSURANCE CO.

4000 Pine Lake Road

P.O. Box 82248

Lincoln, NE 68501-2248

 

BANC OF AMERICA SECURITIES LLC

9 West 57th Street

NY1-302-02-01

New York, New York 10019

Attention: __________

Telephone: __________

Facsimile: __________

 

 

S-1-3

 

--------------------------------------------------------------------------------



SECURITY DOCUMENTS

 

Pledge Agreement dated as of the May 21, 2008 in favor of the Collateral Agent,
for the benefit of the holders of the Senior Secured Obligations, executed by
each of the Company, the Guarantors and the Collateral Agent, as amended or
modified from time to time.

 

 

 

 

 

CH2\2387083.7

 

EXHIBIT A

(to Intercreditor and Collateral Agency Agreement)

 

--------------------------------------------------------------------------------



Exhibit H

 

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated as of May 21, 2008 (as amended, modified, restated
or supplemented from time to time, the “Pledge Agreement”) is by and among the
parties identified as “Pledgors” on the signature pages hereto and such other
parties as may become Pledgors hereunder after the date hereof by executing a
Pledge Supplement Agreement in the form attached hereto as Schedule I and made a
part hereof (individually a “Pledgor”, and collectively the “Pledgors”) and Bank
of America, N.A., as collateral agent under the Intercreditor Agreement (defined
below) (in such capacity, the “Collateral Agent”) for the Secured Creditors
(defined below).

 

W I T N E S S E T H

 

WHEREAS, a credit facility has been established in favor of Ruby Tuesday, Inc.,
a Georgia corporation (“Ruby Tuesday” or the “Borrower”), pursuant to the terms
of that certain Amended and Restated Revolving Credit Agreement dated as of
February 28, 2007 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and Bank of America, N.A., as administrative agent
for the Lenders (“Administrative Agent”), issuing bank and swing line lender;
and

 

WHEREAS, Ruby Tuesday has entered into that certain Amended and Restated Loan
Facility Agreement and Guaranty dated as of November 19, 2004 (as amended,
modified, supplemented or extended from time to time, the “Loan Facility
Agreement”) among Ruby Tuesday as the sponsor, the participants from time to
time party thereto (the “Participants”) and Bank of America, N.A. as servicer
and agent for the Participants (the “Servicer”); and

 

WHEREAS, pursuant to that certain Amended and Restated Note Purchase Agreement
dated as of May 21, 2008 among Ruby Tuesday and the purchasers party thereto
(the “Senior Note Purchasers”) (as amended, modified, restated or supplemented
from time to time, the “Senior Note Purchase Agreement”), Ruby Tuesday has
issued and sold to the Senior Note Purchasers Amended and Restated Senior
Secured Notes, Series A, due April 1, 2010 and Amended and Restated Senior
Secured Notes, Series B, due April 1, 2013 (together with all notes issued in
substitution or exchange therefore or in replacement thereof in accordance with
the terms of the Senior Note Purchase Agreement, the “Senior Notes”); and

 

WHEREAS, the Lenders, the Participants and the Senior Note Purchasers have each
required that the Pledgors execute and deliver to the Collateral Agent, for the
benefit of the Secured Creditors, this Pledge Agreement; and

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

1.

Definitions.

 

(a)         Capitalized terms used and not otherwise defined herein shall have
the meanings provided in the Intercreditor Agreement.

 

(b)        As used herein, the following terms shall have the meanings assigned
thereto in the UCC: Accession, Financial Asset, Proceeds and Security.

 

(c)        As used herein, the following terms shall have the meanings set forth
below:

 

 

“Administrative Agent” has the meaning provided in the Recitals hereof.

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

 

“Borrower” has the meaning provided in the Recitals hereof.

 

 

“Collateral Agent” has the meaning provided in the introductory paragraph
hereof.

 

 

“Credit Agreement” has the meaning provided in the Recitals hereof.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default Rate” has the meaning provided in the Intercreditor Agreement.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Enforcement Event” has the meaning provided in the Intercreditor Agreement.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

 

“Event of Default” has the meaning provided in the Intercreditor Agreement.

 

 

“Financing Documents” has the meaning provided in the Intercreditor Agreement.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

 

“Governmental Authority” means any nation or government, any state of other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions pertaining to government.

 

“Intercreditor Agreement” means that certain Intercreditor and Collateral Agency
Agreement dated as of the date hereof among the Borrower, the Subsidiaries of
the Borrower party thereto, the Senior Note Purchasers, the Administrative
Agent, on behalf of all of the Lenders under the Credit Agreement, the Servicer
on behalf of all the Participants under the Loan Facility Agreement and the
Collateral Agent, as amended, modified, supplemented or extended from time to
time.

 

 

“Lenders” has the meaning provided in the Recitals hereof.

 

“Lien” has the meaning provided in the Intercreditor Agreement.

 

2

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

“Loan Facility Agreement” has the meaning provided in the Recitals hereof.

 

“Non-Voting Equity” has the meaning provided in Section 2 hereof.

 

“Participants” has the meaning provided in the Recitals hereof.

 

“Permitted Liens” means any Lien which is permitted under each of the Credit
Agreement, the Loan Facility Agreement and the Senior Note Purchase Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledged Collateral” has the meaning provided in Section 2 hereof.

 

 

“Pledged Shares” has the meaning provided in Section 2 hereof.

 

 

“Pledgor” and “Pledgors” has the “meaning provided in the introductory paragraph
hereof.

 

 

“Requisite Creditors” has the meaning provided in the Intercreditor Agreement.

 

“Ruby Tuesday” has the meaning provided in the Recitals hereof

 

“Secured Creditors” means the collective reference to the holders of the Senior
Secured Obligations and “Secured Creditor” means any one of them.

 

“Securities Act” has the meaning provided in Section 8 hereof.

 

“Senior Note Purchasers” has the meaning provided in the Recitals hereof.

 

“Senior Note Purchase Agreement” has the meaning provided in the Recitals
hereof.

 

 

“Senior Notes” has the meaning provided in the Recitals hereof.

 

“Senior Secured Obligations” has the meaning provided in the Intercreditor
Agreement.

 

“Servicer” has the meaning provided in the Recitals hereof.

 

“Subsidiary” has the meaning provided in the Intercreditor Agreement.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Georgia.

 

“Voting Equity” has the meaning provided in Section 2 hereof.

 

2.          Pledge and Grant of Security Interest. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Senior Secured Obligations, each
Pledgor hereby grants, pledges and assigns to the Collateral Agent, for the
benefit of the Secured Creditors, a continuing security interest in, and a right
to set-off against, any and all right, title and interest of such Pledgor in and
to the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Pledged Collateral”):

 

(a)         Pledged Shares. (i) One hundred percent (100%) (or, if less, the
full amount owned by such Pledgor) of the issued and outstanding Equity
Interests owned by such Pledgor of

 

3

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

each Domestic Subsidiary set forth on Schedule 2(a) attached hereto and (ii)
sixty-six percent (66%) (or, if less, the full amount owned by such Pledgor) of
the issued and outstanding shares of Equity Interests entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and one
hundred percent (100%) (or, if less, the full amount owned by such Pledgor) of
the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”) owned by
such Pledgor of each Foreign Subsidiary directly owned by such Pledgor set forth
on Schedule 2(a) attached hereto, in each case together with the certificates
(or other agreements or instruments), if any, representing such Equity
Interests, and all options and other rights, contractual or otherwise, with
respect thereto (collectively, together with the Equity Interests described in
Section 2(b) below, the “Pledged Shares”), including, but not limited to, the
following:

 

(A)        all shares, securities, membership interests and other Equity
Interests or other property representing a dividend or other distribution on or
in respect of any of the Pledged Shares, or representing a distribution or
return of capital upon or in respect of the Pledged Shares, or resulting from a
stock split, revision, reclassification or other exchange therefor, and any
other dividends, distributions, subscriptions, warrants, cash, securities,
instruments, rights, options or other property issued to or received or
receivable by the holder of, or otherwise in respect of, the Pledged Shares; and

 

(B)        without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the any Financing Document, in the
event of any consolidation or merger involving the issuer of any Pledged Shares
and in which such issuer is not the surviving entity, all Equity Interests of
the successor entity formed by or resulting from such consolidation or merger.

 

(b)         Additional Shares. (i) One hundred percent (100%) (or, if less, the
full amount owned by such Pledgor) of the issued and outstanding Equity
Interests owned by such Pledgor of any Person that hereafter becomes a Domestic
Subsidiary and (ii) sixty-six percent (66%) (or, if less, the full amount owned
by such Pledgor) of the Voting Equity and one hundred percent (100%) (or, if
less, the full amount owned by such Pledgor) of the Non-Voting Equity owned by
such Pledgor of any Person that hereafter becomes a Foreign Subsidiary directly
owned by such Pledgor, including, without limitation, the certificates (or other
agreements or instruments) representing such Equity Interests.

 

(c)         Accessions and Proceeds. All Accessions and all Proceeds of any and
all of the foregoing.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Collateral Agent as collateral security for
the Senior Secured Obligations. Upon delivery to the Collateral Agent, such
additional Equity Interests shall be deemed to be part of the Pledged Collateral
of such Pledgor and shall be subject to the terms of this Pledge Agreement
whether or not Schedule 2(a) is amended to refer to such additional Equity
Interests.

 

3.          Security for Senior Secured Obligations. The security interest
created hereby in the Pledged Collateral of each Pledgor constitutes continuing
collateral security for all of the Senior Secured Obligations (subject to
Section 23 hereof).

 

 

4.

Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

 

(a)         Delivery of Certificates. Each Pledgor shall deliver to the
Collateral Agent Agent (i) simultaneously with or prior to execution and
delivery of this Pledge Agreement, all

 

4

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

certificates, if any, representing the Pledged Shares of such Pledgor and (ii)
promptly upon the receipt thereof by or on behalf of a Pledgor, all other
certificates and instruments constituting Pledged Collateral of a Pledgor. Prior
to delivery to the Collateral Agent, all such certificates and instruments
constituting Pledged Collateral of a Pledgor shall be held in trust by such
Pledgor for the benefit of the Collateral Agent pursuant hereto. All such
certificates and instruments shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit 4(a) attached
hereto.

 

(b)         Additional Securities. If such Pledgor shall receive (or become
entitled to receive) by virtue of its being or having been the owner of any
Pledged Collateral, any (i) certificate or instrument, including without
limitation, any certificate representing a dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares or membership or other
Equity Interests, stock splits, spin-off or split-off, promissory notes or other
instruments; (ii) option or right, whether as an addition to, substitution for,
conversion of, or an exchange for, any Pledged Collateral or otherwise in
respect thereof; (iii) dividends payable in securities; or (iv) distributions of
securities or other Equity Interests, cash or other property in connection with
a partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then such Pledgor shall accept and receive each such
certificate, instrument, option, right, dividend or distribution in trust for
the benefit of the Collateral Agent, shall segregate it from such Pledgor’s
other property and shall deliver it forthwith to the Collateral Agent in the
exact form received together with any necessary endorsement and/or appropriate
stock power duly executed in blank, substantially in the form provided in
Exhibit 4(a), to be held by the Collateral Agent as Pledged Collateral and as
further collateral security for the Senior Secured Obligations.

 

(c)         Financing Statements. Each Pledgor authorizes the Collateral Agent
to file one or more financing statements (with a description of the Pledged
Collateral contained herein) disclosing the Collateral Agent’s security interest
in the Pledged Collateral. Each Pledgor agrees to execute and deliver to the
Collateral Agent such financing statements and other filings as may reasonably
be requested by the Collateral Agent in order to perfect and protect the
security interest created hereby in the Pledged Collateral of such Pledgor.

 

5.          Representations and Warranties. Each Pledgor hereby represents and
warrants to the Collateral Agent, for the benefit of the Secured Creditors, that
so long as any of the Senior Secured Obligations remains outstanding (other than
any indemnity obligations that survive the termination of the commitments
relating thereto) and until all of the commitments relating thereto have been
terminated:

 

(a)         Authorization of Pledged Shares. The Pledged Shares owned by such
Pledgor are duly authorized and validly issued, are fully paid and nonassessable
and are not subject to the preemptive rights of any Person.

 

(b)         Title. Such Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor other than Permitted Liens.

 

(c)         Exercising of Rights. The exercise by the Collateral Agent of its
rights and remedies hereunder will not violate any law or governmental
regulation or any material contractual restriction binding on or affecting such
Pledgor or any of its property.

 

5

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

(d)         Pledgor’s Authority. No authorization, approval or action by, and no
notice or filing with any Governmental Authority or with the issuer of any
Pledged Collateral or any other Person is required either (i) for the pledge
made by such Pledgor or for the granting of the security interest by such
Pledgor pursuant to this Pledge Agreement (except as have been already obtained)
or (ii) for the exercise by the Collateral Agent or the Secured Creditors of
their rights and remedies hereunder (except as may be required by the UCC or
applicable foreign laws or laws affecting the offering and sale of securities).

 

(e)         Security Interest/Priority. This Pledge Agreement creates a valid
security interest in favor of the Collateral Agent for the benefit of the
Secured Creditors, in the Pledged Collateral owned by such Pledgor. The taking
of possession by the Collateral Agent of the certificates representing the
Pledged Shares and all other certificates and instruments constituting Pledged
Collateral will perfect and establish the first priority of the Collateral
Agent’s security interest in the Pledged Shares consisting of certificated
securities of Domestic Subsidiaries and, when properly perfected by filing or
registration, in all other Pledged Collateral represented by such Pledged Shares
and instruments securing the Senior Secured Obligations. Except as set forth in
this Section 5(e), no action is necessary to perfect or otherwise protect such
security interest.

 

(f)         Partnership and Membership Interests. Except as previously disclosed
to the Collateral Agent, none of the Pledged Shares consisting of partnership or
limited liability company interests owned by such Pledgor (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the UCC, (iii)
is an investment company security, (iv) is held in a securities account or (v)
constitutes a Security or a Financial Asset.

 

(g)         No Other Interests. As of the date hereof, such Pledgor does not own
any Equity Interests in any Subsidiary other than as set forth on Schedule 2(a)
attached hereto.

 

6.          Covenants. Each Pledgor hereby covenants, that so long as any of the
Senior Secured Obligations remain outstanding and until all of the commitments
relating thereto have been terminated, such Pledgor shall:

 

(a)         Books and Records. Mark its books and records (and shall cause the
issuer of the Pledged Shares of such Pledgor to mark its books and records) to
reflect the security interest granted to the Collateral Agent, for the benefit
of the Secured Creditors, pursuant to this Pledge Agreement.

 

(b)         Defense of Title. Warrant and defend title to and ownership of the
Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Financing
Documents.

 

(c)         Further Assurances. Promptly execute and deliver at its expense all
further instruments and documents and take all further action that may be
reasonably necessary and desirable or that the Collateral Agent may reasonably
request in order to (i) perfect and protect the security interest created hereby
in the Pledged Collateral of such Pledgor (including, without limitation, any
and all action necessary to satisfy the Collateral Agent that the Collateral
Agent has obtained a first priority perfected security interest in all Pledged
Collateral); (ii) enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder in respect of the Pledged Collateral of such Pledgor; and
(iii) otherwise effect the purposes of this Pledge Agreement, including, without
limitation and if requested by the Collateral Agent, delivering to

 

6

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

the Collateral Agent upon its request after the occurrence of an Event of
Default, irrevocable proxies in respect of the Pledged Collateral of such
Pledgor.

 

(d)         Amendments. Not make or consent to any amendment or other
modification or waiver with respect to any of the Pledged Collateral of such
Pledgor or enter into any agreement or allow to exist any restriction with
respect to any of the Pledged Collateral of such Pledgor other than pursuant
hereto or as may be permitted under the Financing Documents.

 

(e)         Compliance with Securities Laws. File all reports and other
information now or hereafter required to be filed by such Pledgor with the
United States Securities and Exchange Commission and any other state, federal or
foreign agency in connection with the ownership of the Pledged Collateral of
such Pledgor.

 

(f)         Issuance or Acquisition of Equity Interests. Not, without executing
and delivering, or causing to be executed and delivered, to the Collateral Agent
such agreements, documents and instruments as the Collateral Agent may
reasonably request for the purpose of perfecting its security interest therein,
issue or acquire any Equity Interests constituting Pledged Collateral consisting
of an interest in a partnership or a limited liability company that (i) is dealt
in or traded on a securities exchange or in a securities market, (ii) by its
terms expressly provides that it is a security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) is held in a securities account or
(v) constitutes a Security or a Financial Asset.

 

7.          Advances by Secured Creditors. On failure of any Pledgor to perform
any of the covenants and agreements contained herein which constitutes an Event
of Default and while such Event of Default is continuing, the Collateral Agent
may, at its sole option and in its sole discretion, upon prior notice to the
Pledgors, perform the same and in so doing may expend such sums as the
Collateral Agent may deem advisable in the performance thereof, including,
without limitation, the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien or potential Lien, expenditures
made in defending against any adverse claim and all other expenditures that the
Collateral Agent or the Secured Creditors may make for the protection of the
security hereof or may be compelled to make by operation of law. All such sums
and amounts so expended shall be repayable by the Pledgors on a joint and
several basis (subject to Section 23 hereof) promptly upon timely notice thereof
and demand therefor, shall constitute additional Senior Secured Obligations and
shall bear interest from the date said amounts are expended at the Default Rate.
No such performance of any covenant or agreement by the Collateral Agent or the
Secured Creditors on behalf of any Pledgor, and no such advance or expenditure
therefor, shall relieve the Pledgors of any default under the terms of this
Pledge Agreement, the Financing Documents or any other documents relating to the
Senior Secured Obligations.

 

 

8.

Remedies.

 

(a)         General Remedies. Upon the occurrence of an Event of Default and
during the continuation thereof, the Collateral Agent and the Secured Creditors
shall have, in addition to the rights and remedies provided herein, in the
Financing Documents, in any other documents relating to the Senior Secured
Obligations, or by law (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the Uniform
Commercial Code of the jurisdiction applicable to the affected Pledged
Collateral.

 

(b)        Sale of Pledged Collateral. Upon the occurrence of an Event of
Default and during the continuation thereof, without limiting the generality of
this Section 8 and without notice, the Collateral Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Collateral Agent may deem commercially reasonable, for cash,
credit or for future delivery or otherwise in accordance with applicable

 

7

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

law. To the extent permitted by law, any Secured Creditor may in such event, bid
for the purchase of such securities. Each Pledgor agrees that, to the extent
notice of sale shall be required by law and has not been waived by such Pledgor,
any requirement of reasonable notice shall be met if notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to such Pledgor, in
accordance with the notice provisions of Section 14 of this Pledge Agreement at
least ten days before the time of such sale. The Collateral Agent shall not be
obligated to make any sale of Pledged Collateral of such Pledgor regardless of
notice of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

(c)         Private Sale. Upon the occurrence of an Event of Default and during
the continuation thereof, the Pledgors recognize that the Collateral Agent may
be unable or deem it impracticable to effect a public sale of all or any part of
the Pledged Shares or any of the securities constituting Pledged Collateral and
that the Collateral Agent may, therefore, determine to make one or more private
sales of any such Pledged Collateral to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that any
such private sale may be at prices and on other terms less favorable than the
prices and other terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to delay sale of any such Pledged Collateral for the
period of time necessary to permit the issuer of such Pledged Collateral to
register such Pledged Collateral for public sale under the Securities Act or
under applicable state securities laws. Each Pledgor further acknowledges and
agrees that any offer to sell such Pledged Collateral that has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities Act
of 1933, as amended (the “Securities Act”)), or (ii) made privately in the
manner described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and the Collateral Agent may, in such event, bid for the
purchase of such Pledged Collateral.

 

(d)        Retention of Pledged Collateral. To the extent permitted under
applicable law, in addition to the rights and remedies hereunder, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may, after providing the notices required by Sections 9-620 and 9-621 of
the UCC or otherwise complying with the requirements of applicable law of the
relevant jurisdiction, accept or retain all or any portion of the Pledged
Collateral in satisfaction of the Senior Secured Obligations. Unless and until
the Collateral Agent shall have provided such notices, however, the Collateral
Agent shall not be deemed to have accepted or retained any Pledged Collateral in
satisfaction of any Senior Secured Obligations for any reason.

 

(e)         Deficiency. In the event that the proceeds of any sale, collection
or realization are insufficient to pay all amounts to which the Collateral Agent
or the Secured Creditors are legally entitled, the Pledgors shall be jointly and
severally liable (subject to Section 23 hereof) for the deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and attorneys’ fees and expenses. Any surplus remaining after the full payment
and satisfaction of the Senior Secured Obligations shall be returned to the
Pledgors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

 

 

9.

Rights of the Collateral Agent.

 

(a)         Power of Attorney. Each Pledgor hereby designates and appoints the
Collateral Agent, on behalf of the Secured Creditors, and each of its designees
or agents, as attorney-in-fact of such

 

8

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

Pledgor, irrevocably and with power of substitution, with authority to take any
or all of the following actions upon the occurrence and during the continuation
of an Event of Default:

 

(i)         to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Pledged Collateral, all as the Collateral
Agent may deem appropriate;

 

(ii)        to commence and prosecute any actions at any court for the purposes
of collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

 

(iii)       to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Collateral Agent may
deem appropriate;

 

(iv)       to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Pledged Collateral;

 

(v)        to direct any parties liable for any payment in connection with any
of the Pledged Collateral to make payment of any and all monies due and to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct;

 

(vi)       to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Pledged Collateral;

 

(vii)      to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

 

(viii)     to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Collateral Agent may deem appropriate in order to perfect and maintain
the security interests and liens granted in this Pledge Agreement and in order
to fully consummate all of the transactions contemplated therein;

 

(ix)       to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Collateral Agent may deem appropriate;

 

(x)        to vote for a shareholder or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral into the name of the Collateral Agent or one or more of the Secured
Creditors or into the name of any transferee to whom the Pledged Collateral or
any part thereof may be sold pursuant to Section 8 hereof; and

 

(xi)       to do and perform all such other acts and things as the Collateral
Agent may deem appropriate or convenient in connection with the Pledged
Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Senior Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Collateral Agent shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Collateral Agent in this Pledge Agreement, and shall
not be liable for any failure to do so or any delay in doing so. The Collateral
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred

 

9

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

on the Collateral Agent solely to protect, preserve and realize upon its
security interest in the Pledged Collateral. To the extent any Secured Creditor
obtains or seeks to obtain any benefit from this Pledge Agreement or asserts or
claims any interest in the Pledged Collateral shall be deemed to have agreed to
appoint the Collateral Agent as its attorney-in-fact with all rights and powers
conferred to the Collateral Agent under this Pledge Agreement.

 

(b)        Assignment by the Collateral Agent. The Collateral Agent may from
time to time assign the Pledged Collateral and any portion thereof to a
successor agent in accordance with the Intercreditor Agreement, and the assignee
shall be entitled to all of the rights and remedies of the Collateral Agent
under this Pledge Agreement in relation thereto.

 

(c)         The Collateral Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Collateral Agent hereunder and to account for all proceeds thereof,
the Collateral Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Pledgors shall be
responsible for preservation of all rights in the Pledged Collateral, and the
Collateral Agent shall be relieved of all responsibility for the Pledged
Collateral upon surrendering it or tendering the surrender of it to the
Pledgors. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in its possession if
such Pledged Collateral is accorded treatment substantially equal to that which
the Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Collateral Agent shall not have responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Collateral Agent has or is deemed to have knowledge of such matters,
or (ii) taking any necessary steps to preserve rights against any parties with
respect to any of the Pledged Collateral.

 

 

(d)

Voting Rights in Respect of the Pledged Collateral.

 

(i)         So long as no Event of Default shall have occurred and be
continuing, each Pledgor may exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral of such Pledgor or any part thereof
for any purpose not inconsistent with the terms of this Pledge Agreement or the
Financing Documents; and

 

(ii)        Upon the occurrence and during the continuance of an Event of
Default and upon notice to the applicable Pledgor from the Collateral Agent, all
rights of a Pledgor to exercise the voting and other consensual rights that it
would otherwise be entitled to exercise pursuant to paragraph (i) of this
subsection shall cease and all such rights shall thereupon become vested in the
Collateral Agent, which shall then have the sole right to exercise such voting
and other consensual rights.

 

 

(e)

Dividend Rights in Respect of the Pledged Collateral.

 

(i)          So long as no Event of Default shall have occurred and be
continuing and subject to Section 4(b) hereof, each Pledgor may receive and
retain any and all dividends and distributions (other than stock dividends and
other dividends and distributions constituting Pledged Collateral addressed
hereinabove) or interest paid in respect of the Pledged Collateral to the extent
they are allowed under the Financing Documents.

 

 

(ii)

Upon the occurrence and during the continuance of an Event of Default:

 

(A)        all rights of a Pledgor to receive the dividends, distributions and
interest payments that it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection shall cease and all such rights
shall thereupon be vested in

 

10

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

the Collateral Agent, which shall then have the sole right to receive and hold
as Pledged Collateral such dividends, distributions and interest payments; and

 

(B)        all dividends and interest payments that are received by a Pledgor
contrary to the provisions of paragraph (A) of this subsection shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Pledgor, and shall be forthwith paid over to the
Collateral Agent as Pledged Collateral in the exact form received, to be held by
the Collateral Agent as Pledged Collateral and as further collateral security
for the Senior Secured Obligations.

 

(f)         Release of Pledged Collateral. To the extent permitted by and in
accordance with the Intercreditor Agreement, the Collateral Agent may release
any of the Pledged Collateral from this Pledge Agreement or may substitute any
of the Pledged Collateral for other Pledged Collateral without altering, varying
or diminishing in any way the force, effect, lien, pledge or security interest
of this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted. Notwithstanding
the foregoing, the Collateral Agent may release any Lien on any Pledged
Collateral granted to or held by the Collateral Agent under this Pledge
Agreement (i) upon the termination of the Pledge Agreement in accordance with
the terms of the Intercreditor Agreement, (ii) that is transferred or to be
transferred as part of or in connection with any transfer or other disposition
permitted under the Financing Documents, or (iii) as approved in accordance with
the Intercreditor Agreement.

 

10.        Application of Proceeds. After the occurrence of an Enforcement
Event, any payments hereunder and any proceeds of the Pledged Collateral, when
received by the Collateral Agent or any of the Secured Creditors in cash or its
equivalent, will be applied in reduction of the Senior Secured Obligations in
the order set forth in the Intercreditor Agreement, and each Pledgor irrevocably
waives the right to direct the application of such payments and proceeds and
acknowledges and agrees that the Collateral Agent shall have the continuing and
exclusive right to apply and reapply any and all such payments and proceeds in
the Collateral Agent’s sole discretion, notwithstanding any entry to the
contrary upon its books and records.

 

11.

Continuing Agreement.

 

(a)         This Pledge Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Senior
Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated. Upon payment or other satisfaction of all
Senior Secured Obligations and termination of all commitments relating thereto,
this Pledge Agreement shall be automatically terminated and the Collateral Agent
and the Secured Creditors shall, upon the request and at the expense of the
Pledgors, forthwith release all of its liens and security interests hereunder,
shall return all certificates or instruments pledged hereunder and shall execute
and deliver all UCC termination statements and/or other documents reasonably
requested by the Pledgors evidencing such termination. Notwithstanding the
foregoing, all releases and indemnities provided hereunder shall survive
termination of this Pledge Agreement.

 

(b)        This Pledge Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Senior Secured Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any Secured
Creditor as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Senior
Secured Obligations is rescinded or must be restored or returned, all costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Collateral Agent or any

 

11

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

Secured Creditor in defending and enforcing such reinstatement shall be deemed
to be included as a part of the Senior Secured Obligations.

 

12.        Amendments and Waivers. This Pledge Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except by a written notice instrument executed by each Pledgor and the
Collateral Agent; provided, that the Collateral Agent may not amend, waive,
modify, change, discharge or terminate any provision of this Pledge Agreement
without the written consent of the Requisite Creditors.

 

13.         Successors in Interest. This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and shall be binding upon
each Pledgor, its successors and assigns, and shall inure, together with the
rights and remedies of the Collateral Agent and the Secured Creditors hereunder,
to the benefit of the Collateral Agent and the Secured Creditors and their
successors and permitted assigns; provided, however, that, except as provided in
the Intercreditor Agreement, none of the Pledgors may assign its rights or
delegate its duties hereunder without the prior written consent of the requisite
Secured Creditors under the Intercreditor Agreement. To the fullest extent
permitted by law, each Pledgor hereby releases the Collateral Agent and each
Secured Creditor, and their respective successors and assigns, from any
liability for any act or omission relating to this Pledge Agreement or the
Pledged Collateral, except for any liability arising from the gross negligence
or willful misconduct of the Collateral Agent or such holder, or their
respective officers, employees or agents.

 

14.        Notices. All notices required or permitted to be given under this
Pledge Agreement shall be given at the address specified below, or at such other
address as may be designated in a written notice to the other parties hereto:

 

 

if to the Pledgors:

Ruby Tuesday, Inc.

150 West Church Avenue

Maryville, TN 37801

Attention: Chief Financial Officer

Telecopy: 865-379-6817

 

 

if to the Collateral Agent:

Bank of America, N.A.

Agency Management

231 South LaSalle Street

Mail Code: IL1-231-10-41

Chicago, Illinois 60604

Attention: Laura Call

Telephone: 312-828-3559

Facsimile: 877-207-2883

 

15.        Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

 

16.        Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Pledge Agreement.

 

 

17.

Governing Law; Submission to Jurisdiction; Venue.

 

(a)        THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA WITHOUT REGARD TO

 

12

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

(b)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE AGREEMENT
OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NORTH
CAROLINA SITTING IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE WESTERN DISTRICT OF NORTH CAROLINA, AND BY EXECUTION AND DELIVERY OF THIS
PLEDGE AGREEMENT, EACH PLEDGOR AND THE COLLATERAL AGENT, ON BEHALF OF ITSELF AND
EACH SECURED CREDITOR, CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PLEDGOR AND THE COLLATERAL
AGENT, ON BEHALF OF ITSELF AND EACH SECURED CREDITOR, IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER FINANCING DOCUMENT RELATED
THERETO. EACH PLEDGOR AND THE COLLATERAL AGENT, ON BEHALF OF ITSELF AND EACH
SECURED CREDITOR, WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

 

18.

Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
PLEDGE AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS PLEDGE AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

19.         Severability. If any provision of this Pledge Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

 

20.        Entirety. This Pledge Agreement, the other Financing Documents and
the other documents relating to the Senior Secured Obligations represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Financing Documents, any other
documents relating to the Senior Secured Obligations, or the transactions
contemplated herein and therein.

 

21.        Survival. All representations and warranties of the Pledgors
hereunder shall survive the execution and delivery of this Pledge Agreement, the
other Financing Documents and the other documents relating to the Senior Secured
Obligations, the delivery of the Notes and the extension of credit thereunder or
in connection therewith.

 

13

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

22.        Other Security. To the extent that any of the Senior Secured
Obligations are now or hereafter secured by property other than the Pledged
Collateral (including, without limitation, real and other personal property
owned by a Pledgor), or by a guarantee, endorsement or property of any other
Person, then to the maximum extent permitted by applicable law the Collateral
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Collateral Agent shall have the right, in its sole discretion,
to determine which rights, security, liens, security interests or remedies the
Collateral Agent shall at any time pursue, relinquish, subordinate, modify or
take with respect thereto, without in any way modifying or affecting any of them
or the Senior Secured Obligations or any of the rights of the Collateral Agent
or the Secured Creditors under this Pledge Agreement, under any of the other
Financing Documents or under any other document relating to the Senior Secured
Obligations.

 

 

23.

Joint and Several Obligations of Pledgors.

 

(a)         Each of the Pledgors is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Secured Creditors, for the mutual benefit, directly and indirectly, of each of
the Pledgors and in consideration of the undertakings of each of the Pledgors to
accept joint and several liability for the obligations of each of them.

 

(b)        Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Senior Secured Obligations arising under this Pledge
Agreement, the other Financing Documents and any other documents relating to the
Senior Secured Obligations, it being the intention of the parties hereto that
all the Senior Secured Obligations shall be the joint and several obligations of
each of the Pledgors without preferences or distinction among them.

 

(c)         Notwithstanding any provision to the contrary contained herein, in
any other of the Financing Documents or in any other documents relating to the
Senior Secured Obligations, the obligations of each Guarantor under the
Intercreditor Agreement, the other Financing Documents and the documents
relating to the Senior Secured Obligations shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under Debtor Relief Laws or any comparable provisions of
any applicable state law.

 

 

[Signature Pages Follow]

 

14

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

            Each of the parties hereto has caused a counterpart of this Pledge
Agreement to be duly executed and delivered as of the date first above written.

 

PLEDGORS:

RUBY TUESDAY, INC.,

a Georgia corporation

 

 

By:/s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:   Senior Vice President

 

 

RTBD, INC.

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  President

 

RT FINANCE, INC.

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RUBY TUESDAY GC CARDS, INC.

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

 

RT TAMPA FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT ORLANDO FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------



RT SOUTH FLORIDA FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT NEW YORK FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT SOUTHWEST FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT MICHIANA FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT FRANCHISE ACQUISITION, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT KENTUCKY RESTAURANT HOLDINGS, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT FLORIDA EQUITY, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

 

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

RTGC, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT WEST PALM BEACH FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT MICHIGAN FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT DETROIT FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RUBY TUESDAY, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Collateral Agent

 

By: /s/ Anne Zeschke

Name:Anne Zeschke

Title:  Assistant Vice President

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

SCHEDULE 2(a)

 

EQUITY INTERESTS

 

 

Pledgor

 

Issuer

Number of

Shares/Units

Certificate

Number

Percentage Ownership

 

 

 

 

 

 

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

EXHIBIT 4(a)

 

FORM OF IRREVOCABLE STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

the following shares of capital stock of ____________________, a ____________
corporation:

 

 

Number of Shares

Certificate Number

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.

 

 

 

[HOLDER]

 

 

By:______________________

 

Name:

 

Title:

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

SCHEDULE I

 

FORM OF

 

PLEDGE SUPPLEMENT AGREEMENT (this “Supplement”), dated as of ________ __, 20__
is by and between [________] (the “New Pledgor”) and BANK OF AMERICA, N.A., in
its capacity as Collateral Agent under the Pledge Agreement dated as of May __,
2008 (as amended or modified from time to time, the “Pledge Agreement”) among
Ruby Tuesday, Inc., the other Pledgors party thereto and Bank of America, N.A.,
in its capacity as Collateral Agent for the benefit of the Secured Creditors.
Terms used but not otherwise defined herein shall have the meanings provided in
the Pledge Agreement.

 

The New Pledgor hereby agrees as follows with the Collateral Agent, for the
benefit of the Secured Creditors:

 

1.          The New Pledgor, as security for the Senior Secured Obligations,
hereby pledges and assigns to the Collateral Agent, for the benefit of the
Secured Creditors, and grants to the Collateral Agent, for the benefit of the
Secured Creditors, a continuing security interest in any and all right, title
and interest of the New Pledgor in and to the Pledged Shares, including, without
limitation, the Pledged Shares identified on Schedule A attached hereto and all
of the Pledged Collateral relating thereto pursuant to the terms of the Pledge
Agreement. The information on the Schedule 2(a) to the Pledge Agreement is
hereby amended to add the information shown on the attached Schedule A. The New
Pledgor intends that the Pledge Agreement be construed as if the Pledged Shares
identified on Schedule A attached hereto had originally been included in
Schedule 2(a) to the Pledge Agreement.

 

2.          The New Pledgor hereby represents and warrants to the Collateral
Agent, for the benefit of the Secured Creditors, that (a) this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally, (b) the
representations and warranties made by it as a Pledgor under the Pledge
Agreement are true and correct on and as of the date hereof based upon the
applicable information referred to in clause (c) of this Section and (c) the
original stock certificate(s) evidencing the Pledged Shares identified on
Schedule A attached hereto and executed stock power(s) with respect thereto in
the form of Schedule B hereto accompany this Supplement.

 

3.          The New Pledgor authorizes the Collateral Agent to file one or more
financing statements (with a description of the Pledged Collateral contained
herein) disclosing the Collateral Agent’s security interest in the Pledged
Collateral. The New Pledgor agrees to execute and deliver to the Collateral
Agent such financing statements and other filings as may be requested by the
Collateral Agent in order to perfect and protect the security interest created
hereby in the Pledged Collateral of such New Pledgor.

 

4.          The New Pledgor hereby acknowledges, agrees and confirms that by
execution of this Supplement, the New Pledgor will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes thereunder and shall have
all of the obligations of the Pledgors thereunder as though it had executed the
Pledge Agreement.

 

5.          This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

6.          This Supplement shall be governed by and construed and interpreted
in accordance with the laws of the State of Georgia.

 

 

[remainder of page intentionally left blank]

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the New Pledgor has caused this Supplement to be
duly executed by its authorized officer, and the Collateral Agent has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

 

[New Pledgor]

 

By ____________________  

 

Name:__________________

Title:___________________  

 

Acknowledged and accepted:

 

BANK OF AMERICA, N.A., as Collateral Agent

 

By ___________________  

 

Name:_________________

Title:__________________  

 

 

 

2

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

Schedule A

to

Supplement Agreement

 

EQUITY INTERESTS

 

 

Pledgor

 

Issuer

Number of

Shares/Units

Certificate

Number

Percentage Ownership

 

 

 

 

 

 

 

3

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

SCHEDULE B

 

FORM OF IRREVOCABLE STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

the following shares of capital stock of ____________________, a ____________
corporation:

 

 

Number of Shares

Certificate Number

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.

 

 

 

[HOLDER]

 

 

By:_________________

 

Name:

 

Title:

 

 

CHAR1\1042960v9

 

 